Exhibit 10.4

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED

 

LIMITED LIABILITY COMPANY AGREEMENT

 

NRG YIELD LLC

 

Dated and effective as of

 

May 14, 2015

 

--------------------------------------------------------------------------------

 

THE LIMITED LIABILITY COMPANY INTERESTS IN NRG YIELD LLC HAVE NOT BEEN
REGISTERED UNDER THE U.S.  SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), THE SECURITIES LAWS OF ANY STATE OR ANY OTHER APPLICABLE SECURITIES LAWS
AND ARE BEING SOLD IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS.  SUCH INTERESTS MAY NOT BE
OFFERED FOR SALE, PLEDGED, HYPOTHECATED, SOLD, ASSIGNED OR TRANSFERRED AT ANY
TIME EXCEPT IN COMPLIANCE WITH (I) THE SECURITIES ACT, ANY APPLICABLE SECURITIES
LAWS OF ANY STATE AND ANY OTHER APPLICABLE SECURITIES LAWS; (II) THE TERMS AND
CONDITIONS OF THIS THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY
AGREEMENT; AND (III) ANY OTHER TERMS AND CONDITIONS AGREED TO IN WRITING BETWEEN
THE MANAGING MEMBER AND THE APPLICABLE MEMBER.  THE LIMITED LIABILITY COMPANY
INTERESTS MAY NOT BE TRANSFERRED OF RECORD EXCEPT IN COMPLIANCE WITH SUCH LAWS,
THIS THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT AND ANY
OTHER TERMS AND CONDITIONS AGREED TO IN WRITING BY THE MANAGING MEMBER AND THE
APPLICABLE MEMBER.  THEREFORE, PURCHASERS AND OTHER TRANSFEREES OF SUCH LIMITED
LIABILITY COMPANY INTERESTS WILL BE REQUIRED TO BEAR THE RISK OF THEIR
INVESTMENT OR ACQUISITION FOR AN INDEFINITE PERIOD OF TIME.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I DEFINITIONS

1

Section 1.1.

Definitions

1

Section 1.2.

Other Definitions

9

Section 1.3.

Construction

9

 

 

 

ARTICLE II ORGANIZATIONAL AND OTHER MATTERS

10

Section 2.1.

Formation

10

Section 2.2.

Name

10

Section 2.3.

Limited Liability

10

Section 2.4.

Registered Office; Registered Agent; Principal Office in the United States;
Other Offices

10

Section 2.5.

Purpose; Powers

10

Section 2.6.

Existing and Good Standing; Foreign Qualification

11

Section 2.7.

Term

11

Section 2.8.

No State Law Partnership

11

 

 

 

ARTICLE III MEMBERS; CAPITALIZATION

12

Section 3.1.

Members; Units

12

Section 3.2.

Class A Common Stock and Class C Common Stock Sale; Exchanges; Authorization and
Issuance of Additional Units

13

Section 3.3.

Capital Account

15

Section 3.4.

No Withdrawal

18

Section 3.5.

Loans From Members

18

Section 3.6.

No Right of Partition

18

Section 3.7.

Non-Certification of Units; Legend; Units are Securities

19

Section 3.8.

Outside Activities of the Members

20

 

 

 

ARTICLE IV DISTRIBUTIONS

21

Section 4.1.

Determination of Distributions

21

Section 4.2.

Successors

21

Section 4.3.

Withholding

21

Section 4.4.

Limitation

21

 

 

 

ARTICLE V ALLOCATIONS

21

Section 5.1.

Allocations for Capital Account Purposes

21

Section 5.2.

Allocations for Tax Purposes

24

Section 5.3.

Members’ Tax Reporting

26

Section 5.4.

Certain Costs and Expenses

26

 

 

 

ARTICLE VI MANAGEMENT

26

Section 6.1.

Managing Member; Delegation of Authority and Duties

26

Section 6.2.

Officers

27

Section 6.3.

Liability of Members

28

 

i

--------------------------------------------------------------------------------


 

Section 6.4.

Indemnification by the Company

29

Section 6.5.

Liability of Indemnitees

31

Section 6.6.

Investment Representations of Members

32

 

 

 

ARTICLE VII WITHDRAWAL; DISSOLUTION; TRANSFER OF MEMBERSHIP INTERESTS; ADMISSION
OF NEW MEMBERS

32

Section 7.1.

Member Withdrawal

32

Section 7.2.

Dissolution

32

Section 7.3.

Transfer by Members

33

Section 7.4.

Admission or Substitution of New Members

34

Section 7.5.

Additional Requirements

35

Section 7.6.

Bankruptcy

36

Section 7.7.

Mandatory Exchange

36

 

 

 

ARTICLE VIII BOOKS AND RECORDS; FINANCIAL STATEMENTS AND OTHER INFORMATION; TAX
MATTERS

36

Section 8.1.

Books and Records

36

Section 8.2.

Information

36

Section 8.3.

Fiscal Year

36

Section 8.4.

Certain Tax Matters

37

 

 

 

ARTICLE IX MISCELLANEOUS

38

Section 9.1.

Separate Agreements; Schedules

38

Section 9.2.

Governing Law; Disputes

38

Section 9.3.

Parties in Interest

39

Section 9.4.

Amendments and Waivers

39

Section 9.5.

Notices

41

Section 9.6.

Counterparts

41

Section 9.7.

Power of Attorney

41

Section 9.8.

Entire Agreement

41

Section 9.9.

Remedies

42

Section 9.10.

Severability

42

Section 9.11.

Creditors

42

Section 9.12.

Waiver

42

Section 9.13.

Further Action

42

Section 9.14.

Delivery by Facsimile or Email

42

 

ii

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
NRG YIELD LLC

 

This THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this
“Agreement”) of NRG Yield LLC, a Delaware limited liability company, dated and
effective as of May 14, 2015 (the “Effective Date”), is made by and among the
Members (as defined below).

 

WHEREAS, as of March 5, 2013, NRG Energy Inc., a Delaware corporation (“NRG”)
and the sole stockholder of NRG Yield, Inc.  (“Yield”), formed NRG Yieldco LLC
under the Act by executing the Limited Liability Agreement of NRG Yieldco LLC
(the “Original Agreement”) and filing a Certificate of Formation with the Office
of the Secretary of State of the State of Delaware, at which time NRG was issued
1,000 Units;

 

WHEREAS, as of May 17, 2013, NRG filed an Amended and Restated Limited Liability
Agreement of NRG Yieldco LLC under the Act, as defined below, which changed NRG
Yieldco LLC’s name to “NRG Yield LLC” (the “Company”) and amended and restated
the First Amended Agreement in its entirety (the “First Amended Agreement”); and

 

WHEREAS, as of July 16, 2013, NRG amended and restated the First Amended
Agreement in its entirety in connection with Yield’s initial public offering to
provide, for among other things, the designation of Yield as the Managing Member
of the Company and to create another class of limited liability interests of the
Company (the “Second Amended Agreement”);

 

WHEREAS, NRG and Yield desire to amend and restate the Second Amended Agreement
in its entirety in connection with and to reflect a split of each existing Unit
(as defined below) held by NRG and by Yield into two Units (the “Company
Recapitalization”);

 

WHEREAS, on the Effective Date, each Existing Unit (as defined below) that is a
Class A Unit shall be automatically reclassified into one Class A Unit and one
Class C Unit (as defined below), and each Existing Unit that is a Class B Unit
shall be automatically reclassified into one Class B Unit and one Class D Unit
(as defined below);

 

WHEREAS, it is intended that the Company Recapitalization will not alter the
economic rights of the Members.

 

NOW, THEREFORE, in consideration of the premises and the covenants and
provisions hereinafter contained, the Members hereby adopt the following:

 

ARTICLE I
DEFINITIONS

 

Section 1.1.                                 Definitions.

 

As used in this Agreement, the following terms have the following meanings:

 

--------------------------------------------------------------------------------


 

“Act” means the Delaware Limited Liability Company Act, as amended.

 

“Additional Member” means any Person that has been admitted to the Company as a
Member pursuant to Section 7.4 by virtue of having received its Membership
Interest from the Company and not from any other Member or Assignee.

 

“Adjusted Capital Account” means the Capital Account maintained for each Member
as of the end of each Fiscal Year of the Company, (a) increased by any amounts
that such Member is obligated to restore under the standards set by Treasury
Regulations Section 1.704-1(b)(2)(ii)(c) (or is deemed obligated to restore
under Treasury Regulations Sections 1.704-2(g) and 1.704-2(i)(5)) and
(b) decreased by (i) the amount of all losses and deductions that, as of the end
of such Fiscal Year, are reasonably expected to be allocated to such Member in
subsequent years under Section 706(d) of the Code and Treasury Regulations
Section 1.751-1(b)(2)(ii), and (ii) the amount of all distributions that, as of
the end of such Fiscal Year, are reasonably expected to be made to such Member
in subsequent years in accordance with the terms of this Agreement or otherwise
to the extent they exceed offsetting increases to such Member’s Capital Account
that are reasonably expected to occur during (or prior to) the year in which
such distributions are reasonably expected to be made (other than increases as a
result of a minimum gain chargeback pursuant to Section 5.1(b)(i) or
Section 5.1(b)(ii)).  The foregoing definition of Adjusted Capital Account is
intended to comply with the provisions of Treasury Regulations
Section 1.704-1(b) (2)(ii)(d) and shall be interpreted consistently therewith. 
The “Adjusted Capital Account” of a Member in respect of a Unit shall be the
amount that such Adjusted Capital Account would be if such Unit were the only
interest in the Company held by such Member from and after the date on which
such Unit was first issued.

 

“Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Section 3.3(c) (i) or Section 3.3(c)(ii).

 

“Affiliate” means, with respect to any Person, any Person directly or indirectly
through one or more intermediaries, Controlling, Controlled by or under common
Control with such Person.

 

“Agreed Value” of any Contributed Property means the Fair Market Value of such
property or other consideration at the time of contribution as determined by the
Managing Member, without taking into account any liabilities to which such
Contributed Property was subject at such time.  The Managing Member shall use
such method as it determines to be appropriate to allocate the aggregate Agreed
Value of Contributed Properties contributed to the Company in a single
transaction or series of related transactions among each separate property on a
basis proportional to the Fair Market Value of each Contributed Property.

 

“Agreement” has the meaning set forth in the preamble of this Agreement.

 

“Assignee” means any Transferee to which a Member or another Assignee has
Transferred all or a portion of its interest in the Company in accordance with
the terms of this Agreement, but that is not admitted to the Company as a
Member.

 

“Bankruptcy” means, with respect to any Person, (a) if such Person (i) makes an
assignment for the benefit of creditors, (ii) files a voluntary petition in
bankruptcy, (iii) is

 

2

--------------------------------------------------------------------------------


 

adjudged a bankrupt or insolvent, or has entered against it an order for relief,
in any bankruptcy or insolvency proceedings, (iv) files a petition or answer
seeking for itself any reorganization, arrangement, composition, readjustment,
liquidation or similar relief under any statute, law or regulation, (v) files an
answer or other pleading admitting or failing to contest the material
allegations of a petition filed against it in any proceeding of this nature,
(vi) seeks, consents to or acquiesces in the appointment of a trustee, receiver
or liquidator of the Person or of all or any substantial part of its properties,
or (b) if 120 days after the commencement of any proceeding against the Person
seeking reorganization, arrangement, composition, readjustment, liquidation or
similar relief under any statute, law or regulation, if the proceeding has not
been dismissed, or if within 90 days after the appointment without such Person’s
consent or acquiescence of a trustee, receiver or liquidator of such Person or
of all or any substantial part of its properties, the appointment is not vacated
or stayed, or within 90 days after the expiration of any such stay, the
appointment is not vacated.  The foregoing definition of “Bankruptcy” is
intended to replace and shall supersede and replace the definition of
“Bankruptcy” set forth in Sections 18-101(1) and 18-304 of the Act.

 

“Book-Tax Disparity” means, with respect to any item of Contributed Property or
Adjusted Property, as of the date of any determination, the difference between
the Carrying Value of such Contributed Property or Adjusted Property and the
adjusted basis thereof for federal income tax purposes as of such date.

 

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of New York shall not be regarded as a Business Day.

 

“Capital Account” means the capital account maintained for a Member pursuant to
Section 3.3 of this Agreement.  “Capital Contribution” means, with respect to
any Member, the amount of any cash or cash equivalents or the Fair Market Value
of other property contributed or deemed to be contributed to the Company by such
Member with respect to any Unit or other Equity Securities issued by the Company
(net of liabilities assumed by the Company or to which such property is
subject).

 

“Carrying Value” means (a) with respect to a Contributed Property, subject to
the following sentence, the Agreed Value of such property reduced (but not below
zero) by all depreciation, amortization and cost recovery deductions charged to
the Members’ Capital Accounts in respect of such Contributed Property, and
(b) with respect to any other Company property, subject to the following
sentence and Section 3.3(b)(iv), the adjusted basis of such property for federal
income tax purposes, all as of the time of determination.  The Carrying Value of
any property shall be adjusted from time to time in accordance with
Section 3.3(c)(i) and Section 3.3(c)(ii) and to reflect changes, additions or
other adjustments to the Carrying Value for dispositions and acquisitions of
Company properties, as deemed appropriate by the Managing Member.

 

“Certificate” means the Certificate of Formation of the Company, as filed with
the Secretary of State of the State of Delaware.

 

3

--------------------------------------------------------------------------------


 

“Class A Common Stock” means the Class A common stock, par value $0.01 per
share, of Yield.

 

“Class A Common Stock Sale” means the sale or issuance by Yield of one or more
shares of Class A Common Stock for cash.

 

“Class A Member” means a holder of Class A Units as relates to the ownership of
such Units, executing this Agreement as a Class A Member or hereafter admitted
to the Company as a Class A Member as provided in this Agreement, but does not
include any Person who has ceased to be a Member.

 

“Class A Unit” means a Unit representing a fractional part of the equity
interest in the Company having the rights and obligations specified with respect
to the Class A Units in this Agreement.

 

“Class B Common Stock” means the Class B common stock, par value $0.01 per
share, of Yield.

 

“Class B Member” means a holder of Class B Units as relates to the ownership of
such Units, executing this Agreement as a Class B Member or hereafter admitted
to the Company as a Class B Member as provided in this Agreement, but does not
include any Person who has ceased to be a Member.

 

“Class B Unit” means a Unit representing a fractional part of the equity
interest in the Company having the rights and obligations specified with respect
to the Class B Units in this Agreement.

 

“Class C Common Stock” means the Class C common stock, par value $0.01 per
share, of Yield.

 

“Class C Common Stock Sale” means the sale or issuance by Yield of one or more
shares of Class C Common Stock for cash.

 

“Class C Member” means a holder of Class C Units as relates to the ownership of
such Units, executing this Agreement as a Class C Member or hereafter admitted
to the Company as a Class C Member as provided in this Agreement, but does not
include any Person who has ceased to be a Member.

 

“Class C Unit” means a Unit representing a fractional part of the equity
interest in the Company having the rights and obligations specified with respect
to the Class C Units in this Agreement.

 

“Class D Common Stock” means the Class D common stock, par value $0.01 per
share, of Yield.

 

“Class D Member” means a holder of Class D Units as relates to the ownership of
such Units, executing this Agreement as a Class D Member or hereafter admitted
to the Company as a

 

4

--------------------------------------------------------------------------------


 

Class C Member as provided in this Agreement, but does not include any Person
who has ceased to be a Member.

 

“Class D Unit” means a Unit representing a fractional part of the equity
interest in the Company having the rights and obligations specified with respect
to the Class D Units in this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended.  “Company” has the
meaning set forth in the preamble of this Agreement.

 

“Company Minimum Gain” has the meaning set forth for the term “partnership
minimum gain” in Treasury Regulations Section 1.704-2(d).

 

“Control” (including the correlative terms “Controlled by” and “Controlling”)
means, when used with reference to any Person, the possession, directly or
indirectly, of the power to direct, or to cause the direction of, the management
and policies of such Person, whether through ownership of voting securities, by
contract or otherwise.

 

“Contributed Property” means any property contributed to the Company by a
Member.  “Economic Risk of Loss” has the meaning set forth in
Section 5.1(b)(vi).

 

“Effective Date” has the meaning set forth in the preamble of this Agreement.

 

“Equity Securities” means, as applicable, (i) any capital stock, limited
liability company or membership interests, partnership interests, or other
equity interest, (ii) any securities directly or indirectly convertible into or
exchangeable for any capital stock, limited liability company or membership
interests, partnership interests, or other equity interest or containing any
profit participation features, (iii) any rights or options directly or
indirectly to subscribe for or to purchase any capital stock, limited liability
company or membership interests, partnership interest, other equity interest or
securities containing any profit participation features or to subscribe for or
to purchase any securities directly or indirectly convertible into or
exchangeable for any capital stock, limited liability company or membership
interests, partnership interest, other equity interests or securities containing
any profit participation features, (iv) any equity appreciation rights, phantom
equity rights or other similar rights, or (v) any Equity Securities issued or
issuable with respect to the securities referred to in clauses (i) through
(iv) above in connection with a combination, recapitalization, merger,
consolidation or other reorganization.

 

“Exchange” means the exchange of Class B Units for Class A Common Stock and the
exchange of Class D Units for Class C Common Stock pursuant to this Agreement
and the Exchange Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder as in effect from time to time.

 

“Exchange Agreement” means the Amended and Restated Exchange Agreement, dated as
of the date hereof, among the Managing Member, the Company and the Persons from
time to time party thereto, as it may be amended or supplemented from time to
time.

 

5

--------------------------------------------------------------------------------


 

“Exchange Election” has the meaning set forth in Section 3.2(c)(i).

 

“Exchange Shares” has the meaning set forth in Section 3.2(c)(ii).

 

“Exchanging Class B Member” means a Class B Member Transferring Class B Units as
contemplated in Section 3.2(c).

 

“Exchanging Class D Member” means a Class D Member Transferring Class D Units as
contemplated in Section 3.2(c).

 

“Existing Agreement” has the meaning set forth in the recitals hereof.

 

“Existing Units” means the Class A Units and the Class B Units that are
outstanding immediately prior to the Effective Date.

 

“Fair Market Value” means, with respect to any assets or securities, the fair
market value for such assets or securities as determined in good faith by the
Managing Member in its sole discretion.

 

“First Amended Agreement” has the meaning set forth in the recitals hereof.

 

“Fiscal Year” means the fiscal year of the Company which shall end on
December 31 of each calendar year unless, for United States federal income tax
purposes, another fiscal year is required.  The Company shall have the same
fiscal year for United States federal income tax purposes and for accounting
purposes.

 

“GAAP” means accounting principles generally accepted in the United States of
America, consistently applied and maintained throughout the applicable periods.

 

“HSR Act” has the meaning set forth in Section 7.2.

 

“Income” means individual items of Company income and gain determined in
accordance with the definitions of Net Income and Net Loss.

 

“Indemnitees” means (a) any Person who is or was a member, partner, shareholder,
director, officer, fiduciary or trustee of the Company or any Affiliate of the
Company, (b) any Person who is or was serving at the request of the Managing
Member as an officer, director, member, partner, fiduciary or trustee of another
Person, in each case, acting in such capacity (provided that a Person shall not
be an Indemnitee by reason of providing, on a fee-for-services basis, trustee,
fiduciary or custodial services) and (c) any Person the Managing Member
designates as an “Indemnitee” for purposes of this Agreement.

 

“Loss” means individual items of Company loss and deduction determined in
accordance with the definitions of Net Income and Net Loss.

 

“Managing Member” means, initially, Yield and any assignee to which the managing
member of the Company Transfers all Units held by such managing member of the
Company

 

6

--------------------------------------------------------------------------------


 

that is admitted to the Company as the managing member of the Company, in its
capacity as the managing member of the Company.

 

“Member” means each Person listed on the Schedule of Members on the date hereof
(including the Managing Member) and each other Person who is hereafter admitted
as a Member in accordance with the terms of this Agreement and the Act.  Any
reference in this Agreement to any Member shall include such Member’s Successors
in Interest to the extent such Successors in Interest have become Substituted
Members in accordance with the provisions of this Agreement.

 

“Member Nonrecourse Debt” has the meaning set forth for the term “partner
nonrecourse debt” in Treasury Regulations Section 1.704-2(b)(4).

 

“Member Nonrecourse Debt Minimum Gain” has the meaning set forth for the term
“partner nonrecourse debt minimum gain” in Treasury Regulations
Section 1.704-2(i)(2).

 

“Member Nonrecourse Deduction” has the meaning set forth for the term “partner
nonrecourse deduction” in Treasury Regulation Section 1.704-2(i)(1).

 

“Membership Interests” means, collectively, the limited liability company
interests of the Members in the Company as represented by Units.

 

“Membership Interest Certificate” has the meaning set forth in Section 3.7.

 

“Net Income” means, for any taxable year, the excess, if any, of the Company’s
items of income and gain for such taxable year over the Company’s items of loss
and deduction for such taxable year.  The items included in the calculation of
Net Income shall be determined in accordance with Section 3.3(b) and shall not
include any items specially allocated under Section 5.1(b).

 

“Net Loss” means, for any taxable year, the excess, if any, of the Company’s
items of loss and deduction for such taxable year over the Company’s items of
income and gain for such taxable year.  The items included in the calculation of
Net Loss shall be determined in accordance with Section 3.3 and shall not
include any items specially allocated under Section 5.1 (b).

 

“Nonrecourse Deductions” means any and all items of loss, deduction, or
expenditure (including, without limitation, any expenditure described in
Section 705(a)(2)(B) of the Code) that, in accordance with the principles of
Treasury Regulations Section 1.704-2(b), are attributable to a Nonrecourse
Liability.

 

“Nonrecourse Liability” has the meaning set forth in Treasury Regulations
Section 1.752-1(a)(2).

 

“Officer” means each Person designated as an officer of the Company pursuant to
and in accordance with the provisions of Section 6.2, subject to any resolution
of the Managing Member appointing such Person as an officer of the Company or
relating to such appointment.

 

“Original Agreement” has the meaning set forth in the recitals hereof.

 

7

--------------------------------------------------------------------------------


 

“Percentage Interest” means, with respect to any Member as of any date of
determination, the product obtained by multiplying 100% by the quotient obtained
by dividing the number of Units held by such Member by the total number of all
outstanding Units.

 

“Permitted Transferee” means with respect to any Person, any Affiliate of such
Person.

 

“Person” means any individual, partnership, corporation, limited liability
company, trust or other entity, including any governmental entity.

 

“Quarterly Estimated Tax Periods” means the two, three, and four calendar month
periods with respect to which Federal quarterly estimated tax payments are
made.  The first such period begins on January 1 and ends on March 31.  The
second such period begins on April 1 and ends on May 31.  The third such period
begins on June 1 and ends on August 31.  The fourth such period begins on
September 1 and ends on December 31.

 

“Reclassified Units” has the meaning set forth in Section 3.2(c)(i).

 

“Required Allocations” has the meaning set forth in Section 5.1(b)(ix)(A).

 

“Schedule of Members” has the meaning set forth in Section 3.1(b).

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder as in effect from time to time.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (i) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof that is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of that Person or a combination thereof.  For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association or other
business entity gains or losses or shall control the management of any such
limited liability company, partnership, association or other business entity. 
For purposes hereof, references to a “Subsidiary” of any Person shall be given
effect only at such times that such Person has one or more Subsidiaries and,
unless otherwise indicated, the term “Subsidiary” refers to a Subsidiary of the
Company.

 

“Substituted Member” means a Person who is admitted as a Member to the Company
pursuant to Section 7.5 with all the rights of a Member and who is shown as a
Member on the Schedule of Members.

 

“Successor in Interest” means any (i) trustee, custodian, receiver or other
Person acting in any Bankruptcy or reorganization proceeding with respect to,
(ii) assignee for the benefit of the

 

8

--------------------------------------------------------------------------------


 

creditors of, or (iii) trustee or receiver, or current or former officer,
director or partner, or other fiduciary acting for or with respect to the
dissolution, liquidation or termination of.

 

“Tax Matters Member” has the meaning set forth in Section 8.4(d).

 

“Transfer” means sell, assign, convey, contribute, distribute, give, or
otherwise transfer, whether directly or indirectly, voluntarily or
involuntarily, by operation of law or otherwise, or any act of the foregoing,
including any Transfer upon foreclosure of any pledge, encumbrance,
hypothecation or mortgage.  The terms “Transferee,” “Transferor,” “Transferred,”
“Transferring Member,” “Transferor Member” and other forms of the word
“Transfer” shall have the correlative meanings.

 

“Treasury Regulations” means the regulations, including temporary regulations,
promulgated by the United States Treasury Department under the Code, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).

 

“Units” means the Class A Units, the Class B Units, the Class C Units, the
Class D Units and any other series of limited liability company interests in the
Company denominated as “Units” that are established in accordance with this
Agreement, which shall constitute limited liability company interests in the
Company as provided in this Agreement and under the Act, entitling the holders
thereof to the relative rights, title and interests in the profits, losses,
deductions and credits of the Company at any particular time as set forth in
this Agreement, and any and all other benefits to which a holder thereof may be
entitled as a Member as provided in this Agreement, together with the
obligations of such Member to comply with all terms and provisions of this
Agreement.

 

“Unrealized Gain” attributable to any item of Company property means, as of any
date of determination, the excess, if any, of (a) the Fair Market Value of such
property as of such date (as determined under Section 3.3(c)) over (b) the
Carrying Value of such property as of such date (prior to any adjustment to be
made pursuant to Section 3.3(c) as of such date).

 

“Unrealized Loss” attributable to any item of Company property means, as of any
date of determination, the excess, if any, of (a) the Carrying Value of such
property as of such date (prior to any adjustment to be made pursuant to
Section 3.3(c) as of such date) over (b) the Fair Market Value of such property
as of such date (as determined under Section 3.3(c)).

 

“Yield” has the meaning set forth in the preamble of this Agreement.

 

“Yield Charter” means that certain Second Amended and Restated Certificate of
Incorporation of Yield as filed with the Secretary of State of the State of
Delaware on May 14, 2015 and as further amended from time to time in accordance
with its terms.

 

Section 1.2.                                 Other Definitions.  Other terms
defined herein have the meanings so given them.

 

Section 1.3.                                 Construction.  Whenever the context
requires, the gender of all words used in this Agreement includes the masculine,
feminine, and neuter.  All references to Articles and Sections refer to articles
and sections of this Agreement, all references to “including” shall be

 

9

--------------------------------------------------------------------------------


 

construed as meaning “including without limitation” and all references to
Exhibits are to Exhibits attached to this Agreement, each of which is made a
part for all purposes.

 

ARTICLE II
ORGANIZATIONAL AND OTHER MATTERS

 

Section 2.1.                                 Formation.  The Company was formed
as a Delaware limited liability company on March 5, 2013 by the execution and
filing of a Certificate of Formation of the Company (the “Certificate”) by an
authorized person under and pursuant to the Act and the execution of the
Original Agreement.  The Members agree to continue the Company as a limited
liability company under the Act, upon the terms and subject to the conditions
set forth in this Agreement.  The rights, powers, duties, obligations and
liabilities of the Members shall be determined pursuant to the Act and this
Agreement.  This Agreement is the “limited liability company agreement” of the
Company within the meaning of Section 18-101(7) of the Act.  To the extent that
this Agreement is inconsistent in any respect with the Act, this Agreement
shall, to the extent permitted by the Act, control.

 

Section 2.2.                                 Name.  The Company was renamed “NRG
Yield LLC” pursuant to the First Amended Agreement, and the business of the
Company has been and shall be conducted under that name, or under any other name
adopted by the Managing Member in accordance with the Act.  Subject to the Act,
the Managing Member may change the name of the Company (and amend this Agreement
to reflect such change) at any time and from time to time without the consent of
any other Person.  Prompt notification of any such change shall be given to all
Members.

 

Section 2.3.                                 Limited Liability.  The debts,
obligations and liabilities of the Company, whether arising in contract, tort or
otherwise, are and shall be the debts, obligations and liabilities solely of the
Company, and a Member shall not be obligated personally for any of such debts,
obligations or liabilities solely by reason of being a Member.

 

Section 2.4.                                 Registered Office; Registered
Agent; Principal Office in the United States; Other Offices.  The registered
office of the Company in the State of Delaware shall be the initial registered
office designated in the Certificate or such other office (which need not be a
place of business of the Company) as the Managing Member may designate from time
to time in the manner provided by law.  The registered agent of the Company in
the State of Delaware shall be the initial registered agent designated in the
Certificate or such other Person or Persons as the Managing Member may designate
from time to time in the manner provided by law.  The registered office of the
Company in the United States shall be at the place specified in the Certificate,
or such other place(s) as the Managing Member may designate from time to time. 
The Company may have such other offices as the Managing Member may determine
appropriate.

 

Section 2.5.                                 Purpose; Powers.  The Company may
carry on any lawful business, purpose or activity permitted by the Act.  The
Company may engage in any and all activities necessary, desirable or incidental
to the accomplishment of the foregoing.  Subject to the provisions of this
Agreement and except as prohibited by the Act, (i) the Company may, with the
approval of the Managing Member, enter into and perform any and all documents,
agreements and instruments, all without any further act, vote or approval of any
Member and (ii) the

 

10

--------------------------------------------------------------------------------


 

Managing Member may authorize any Person (including any Member or Officer) to
enter into and perform any document on behalf of the Company.

 

Section 2.6.                                 Existing and Good Standing; Foreign
Qualification.  The Managing Member may take all action which may be necessary
or appropriate (i) for the continuation of the Company’s valid existence as a
limited liability company under the laws of the State of Delaware (and of each
other jurisdiction in which such existence is necessary to enable the Company to
conduct the business in which it is engaged) and (ii) for the maintenance,
preservation and operation of the business of the Company in accordance with the
provisions of this Agreement and applicable laws and regulations.  The Managing
Member may file or cause to be filed for recordation in the office of the
appropriate authorities of the State of Delaware, and in the proper office or
offices in each other jurisdiction in which the Company is formed or qualified,
such certificates (including certificates of limited liability companies and
fictitious name certificates) and other documents as are required by the
applicable statutes, rules or regulations of any such jurisdiction or as are
required to reflect the identity of the Members and the amounts of their
respective capital contributions.  Each Member shall execute, acknowledge, swear
to and deliver all certificates and other instruments conforming to this
Agreement that are necessary or appropriate to qualify, or, as appropriate, to
continue or terminate such qualification of, the Company as a foreign limited
liability company in all such jurisdictions in which the Company may conduct
business.

 

Section 2.7.                                 Term.  The Company commenced on the
date the Certificate was filed with the Secretary of State of the State of
Delaware, and shall continue in existence until it is liquidated or dissolved in
accordance with this Agreement and the Act.

 

Section 2.8.                                 No State Law Partnership.

 

(a)                                 The Members intend that the Company shall
not be a partnership (including a limited partnership) or joint venture, and
that no Member or Officer shall be a partner or joint venturer of any other
Member or Officer by virtue of this Agreement, for any purposes other than as is
set forth in the last sentence of this Section 2.8(a), and this Agreement shall
not be construed to the contrary.  The Members intend that the Company shall be
treated as a partnership for federal and, if applicable, state or local income
tax purposes, as of the date Yield first becomes a Member, and each Member,
Assignee and the Company shall file all tax returns and shall otherwise take all
tax and financial reporting positions in a manner consistent with such
treatment.  Neither the Company nor any Member shall take any action
inconsistent with such treatment.

 

(b)                                 So long as the Company is treated as a
partnership for federal income tax purposes, to ensure that Units are not traded
on an established securities market within the meaning of Treasury Regulations
Section 1.7704-1(b) or readily tradable on a secondary market or the substantial
equivalent thereof within the meaning of Regulations Section 1.7704-1(c),
notwithstanding anything to the contrary contained herein, (i) the Company shall
not participate in the establishment of any such market or the inclusion of its
Units thereon, and (ii) the Company shall not recognize any Transfer made on any
such market by:  (A) redeeming the Transferor Member (in the case of a
redemption or repurchase by the Company); or (B) admitting the Transferee as a
Member or otherwise recognizing any rights of the Transferee,

 

11

--------------------------------------------------------------------------------


 

such as a right of the Transferee to receive Company distributions (directly or
indirectly) or to acquire an interest in the capital or profits of the Company.

 

ARTICLE III
MEMBERS; CAPITALIZATION

 

Section 3.1.                                 Members; Units.

 

(a)                                 Limited Liability Company Interests. 
Interests in the Company shall be represented by Units, or such other Equity
Securities in the Company, or such other Company securities, in each case as the
Managing Member may establish in its sole discretion in accordance with the
terms hereof.  As of the Effective Date, the Units are comprised of four
Classes:  “Class A Units,” “Class B Units,” “Class C Units,” and “Class D
Units.”

 

(b)                                 Schedule of Units; Schedule of Members.  The
Company shall maintain a schedule setting forth (i) the name and address of each
Member, (ii) the number of Units (by Class) owned by such Member, (iii) the
aggregate number of outstanding Units by Class (including rights, options or
warrants convertible into or exchangeable or exercisable for Units), and
(iv) the aggregate amount of cash Capital Contributions that have been made by
each of the Members and the Fair Market Value of any property other than cash
contributed by each of the Members with respect to such Units (including, if
applicable, a description and the amount of any liability assumed by the Company
or to which contributed property is subject) (such schedule, the “Schedule of
Members”).  The Schedule of Members shall be the definitive record of ownership
of each Unit or other Equity Security in the Company and all relevant
information with respect to each Member.  The Company shall be entitled to
recognize the exclusive right of a Person registered on its records as the owner
of Units or other Equity Securities in the Company for all purposes and shall
not be bound to recognize any equitable or other claim to or interest in Units
or other Equity Securities in the Company on the part of any other Person,
whether or not it shall have express or other notice thereof, except as
otherwise provided by the Act.

 

(c)                                  Reclassification of Existing Units.  Each
Existing Unit that is a Class A Unit shall be automatically reclassified into
one Class A Unit and one Class C Unit on the Effective Date.  Each Existing Unit
that is a Class B Unit shall be automatically reclassified into one Class B Unit
and one Class D Unit on the Effective Date.

 

(d)                                 Class A Units.  The Schedule of Members sets
forth the identity of all Class A Members and the number of Class A Units held
by each Class A Member.  The Class A Units shall rank pari passu with, and have
all the same rights (including the rights to share in Net Income and Net Loss or
items thereof and distributions made in accordance with ARTICLE IV) and be
subject to all of the same obligations, as the Class B Units, Class C Units, and
Class D Units.

 

(e)                                  Class B Units.  The Schedule of Members
sets forth the identity of all Class B Members and the number of Class B Units
held by each Class B Member.  Class B Units are issuable to NRG and its
Permitted Transferees.  Upon the Exchange contemplated in any

 

12

--------------------------------------------------------------------------------


 

Exchange Election, the Class B Units covered by such Exchange Election shall be
exchanged for Exchange Shares pursuant to the Exchange Agreement and, in
connection with such Exchange, reclassified as Class A Units.  The Class B Units
shall rank pari passu with, and have all the same rights (including the rights
to share in Net Income and Net Loss or items thereof and distributions made in
accordance with ARTICLE IV) and be subject to all of the same obligations, as
the Class A Units, the Class C Units and the Class D Units.

 

(f)                                   Class C Units.  The Schedule of Members
sets forth the identity of all Class C Members and the number of Class C Units
held by each Class C Member.  The Class C Units shall rank pari passu with, and
have all the same rights (including the rights to share in Net Income and Net
Loss or items thereof and distributions made in accordance with ARTICLE IV) and
be subject to all of the same obligations, as the Class A, Class B and Class D
Units.

 

(g)                                  Class D Units.  The Schedule of Members
sets forth the identity of all Class D Members and the number of Class D Units
held by each Class D Member.  Class D Units are issuable to NRG and its
Permitted Transferees.  Upon the Exchange contemplated in any Exchange Election,
the Class D Units covered by such Exchange Election shall be exchanged for
Exchange Shares pursuant to the Exchange Agreement and, in connection with such
Exchange, reclassified as Class C Units.  The Class D Units shall rank pari
passu with, and have all the same rights (including the rights to share in Net
Income and Net Loss or items thereof and distributions made in accordance with
ARTICLE IV) and be subject to all of the same obligations, as the Class A,
Units, the Class B Units and the Class C Units

 

Section 3.2.                                 Class A Common Stock and Class C
Common Stock Sale; Exchanges; Authorization and Issuance of Additional Units.

 

(a)                                 General.  Notwithstanding anything expressed
or implied to the contrary in this Agreement (including Section 7.4 hereof),
neither a Class B Member nor a Class D Member may Transfer, directly or
indirectly, all or any portion of its respective Class B Units or Class D Units
except in connection with (i) a Class A Common Stock Sale or a Class C Common
Stock Sale, respectively, (ii) a Transfer of such Units in accordance with the
procedures set forth in Section 3.2(c) or (iii) a Transfer of Class B Units or
the Class D Units held by such Class B Member or Class D Member, as applicable
(as an “Exchanging Class B Member” or “Exchanging Class D Member,” as
applicable) to one or more Permitted Transferees in accordance with
Section 7.3.  No Transfer of any Class B Units by a Class B Member or of any
Class D Units by a Class D Member to a Permitted Transferee shall effect a
release of the transferring Class B Member’s or Class D Member’s obligations
under this Agreement to the Class A Members or the Class C Members, as
applicable, and as a condition to such Transfer, each such Permitted Transferee
shall expressly assume in writing all of the obligations of the transferring
Class B Member or Class D Member, as applicable, whether arising prior to, on or
after the date of Transfer, to the Class A Members or the Class C Members, as
applicable.

 

(b)                                 Class A Common Stock or Class C Common Stock
Sale.  In connection with any Class A Common Stock Sale or Class C Common Stock
Sale, the Managing Member shall cause the Company to use the related net cash
proceeds from such sale (upon the receipt thereof from Yield) to either
(i) issue Class A Units  in the case of any Class A Common Stock Sale or issue
Class C Units in the case of a Class C Common Stock Sale, in an amount equal to

 

13

--------------------------------------------------------------------------------


 

the number of shares of Class A Common Stock related to such Class A Common
Stock Sale, to the Class A Member, or the number of shares of Class C Common
Stock related to such Class C Common Stock Sale, to the Class C Member or
(ii) as contemplated in the Exchange Agreement, purchase Class B Units or
Class D Units from one or more “Yield LLC Unitholders” under the Exchange
Agreement, which Class B Units or Class D Units, as applicable, shall
automatically be reclassified into Class A Units or Class C Units, as
applicable, upon the consummation of the purchase set forth in this clause
(ii).  Alternatively, the Managing Member shall cause Yield to use a portion of
the net cash proceeds to purchase Class B Units in the case of the sale of
Class A Common Stock, or to purchase Class D Units in the case of sale of
Class C Common Stock from NRG, which  Class B Units then will convert to Class A
Units, or the Class D Units then will convert into the Class C Units immediately
upon such purchase.  The determination of whether to apply the net cash proceeds
received by the Company from any Class A Common Stock Sale or any Class C Common
Stock Sale in accordance with (i) or (ii) set forth in this Section 3.2(b) shall
be made in the Managing Member’s sole discretion.

 

(c)                                  Exchanges.

 

(i)                                     Step 1.  An Exchanging Class B Member or
an Exchanging Class D Member shall deliver to the Managing Member the written
election of exchange (an “Exchange Election”) as contemplated by
Section 2.1(b) of the Exchange Agreement.  Upon the Exchange contemplated by an
Exchange Election, the number of Class B Units or Class D Units designated in
the Exchange Election shall be reclassified into an equal number of Class A
Units, in the case of the Exchange of Class B Units, or Class C Units in the
case of the Exchange of Class D Units (such Class A Units or Class C Units, the
“Reclassified Units”) and such Reclassified Units shall be exchanged as
contemplated by Step 2 below and the Exchange Agreement.

 

(ii)                                  Step 2.  The Reclassified Units shall be
delivered to Yield in exchange for shares of Class A Common Stock or the Class C
Common Stock (“Exchange Shares”) as contemplated by the Exchange Agreement,
which Class A Common Stock or Class C Common Stock, as applicable, shall be
delivered by or on behalf of the Company to the Exchanging Class B Member or
Class D Member, as applicable (as set forth in the Exchange Election).  The
Reclassified Units shall be deemed automatically issued to Yield upon the
issuance of the Exchange Shares to the Exchanging Class B Member or the Class D
Member.

 

(d)                                 Authorization and Issuance of Additional
Units.  Subject to the limitations on issuing additional Units set forth in this
Agreement (including Section 7.4), the requirements set forth in the Exchange
Agreement and any applicable listing exchange requirements, the Managing Member
may issue additional Classes of Units, other Equity Securities in the Company or
other Company securities from time to time with such rights, obligations,
powers, designations, preferences and other terms, which may be different from,
including senior to, any then existing or future Classes of Units, other Equity
Securities in the Company or other Company securities, as the Managing Member
shall determine from time to time, in its sole discretion, without the vote or
consent of any other Member or any other Person, including (i) the right of such
Units, other Equity Securities in the Company or other Company securities to

 

14

--------------------------------------------------------------------------------


 

share in Net Income and Net Loss or items thereof, (ii) the right of such Units,
other Equity Securities in the Company or other Company securities to share in
Company distributions, (iii) the rights of such Units, other Equity Securities
or other Company securities upon dissolution and liquidation of the Company,
(iv) whether, and the terms and conditions upon which, the Company may or shall
be required to redeem such Units, other Equity Securities in the Company or
other Company securities (including sinking fund provisions), (v) whether such
Units, other Equity Securities in the Company or other Company securities are
issued with the privilege of conversion or exchange and, if so, the terms and
conditions of such conversion or exchange, (vi) the terms and conditions upon
which such Units, other Equity Securities in the Company or other Company
securities will be issued, evidenced by certificates or assigned or transferred,
(vii) the terms and conditions of the issuance of such Units, other Equity
Securities in the Company or other Company securities (including, without
limitation, the amount and form of consideration, if any, to be received by the
Company in respect thereof, the Managing Member being expressly authorized, in
its sole discretion, to cause the Company to issue Units, other Equity
Securities in the Company or other Company securities for less than Fair Market
Value), and (viii) the right, if any, of the holder of such Units, other Equity
Securities in the Company or other Company securities to vote on Company
matters, including matters relating to the relative designations, preferences,
rights, powers and duties of such Units, other Equity Securities in the Company
or other Company securities.  The Managing Member, without the vote or consent
of any other Member or any other Person but subject to Sections 3.1(d) and
3.1(e) and any applicable listing exchange requirements, is authorized (i) to
issue any Units, other Equity Securities in the Company or other Company
securities of any such newly established Class, and (ii) to amend this Agreement
to reflect the creation of any such new series, the issuance of Units, other
Equity Securities in the Company or other Company securities of such series, and
the admission of any Person as a Member which has received Units or other Equity
Securities of any such Class, in accordance with this Section 3.2, 7.3 and 9.4. 
Except as expressly provided in this Agreement to the contrary, any reference to
“Units” shall include the Class A Units, the Class B Units, the Class C Units,
the Class D Units and any other series of Units that may be established in
accordance with this Agreement.

 

Section 3.3.                                 Capital Account.

 

(a)                                 The Managing Member shall maintain for each
Member owning Units a separate Capital Account with respect to such Units in
accordance with the rules of Treasury Regulations Section 1.704-1(b)(2)(iv). 
Such Capital Account shall be increased by (i) the amount of all Capital
Contributions made to the Company with respect to such Units pursuant to this
Agreement and (ii) all items of Company income and gain (including, without
limitation, income and gain exempt from tax) computed in accordance with
Section 3.3(b) and allocated with respect to such Units pursuant to Section 5.1,
and decreased by (x) the amount of cash or Fair Market Value of all actual and
deemed distributions of cash or property made with respect to such Units
pursuant to this Agreement and (y) all items of Company deduction and loss
computed in accordance with Section 3.3(b) and allocated with respect to such
Units pursuant to Section 5.1.  The foregoing provisions and the other
provisions of this Agreement relating to the maintenance of Capital Accounts are
intended to comply with Treasury Regulations Section 1.704-1(b) and shall be
interpreted and applied in a manner consistent with such Treasury Regulations. 
In the event the Managing Member shall determine that it is prudent to modify
the manner in which the Capital Accounts or any adjustments thereto (including,
without limitation,

 

15

--------------------------------------------------------------------------------


 

adjustments relating to liabilities which are secured by contributed or
distributed property or which are assumed by the Company or any Members) are
computed in order to comply with such Treasury Regulations, the Managing Member,
without the consent of any other Person, may make such modification,
notwithstanding the terms of this Agreement; provided that it is not likely to
have a material effect on the amounts distributed or distributable to any Person
pursuant to ARTICLE VII hereof upon the dissolution of the Company.  The
Managing Member, without the consent of any other Person, also shall (i) make
any adjustments, notwithstanding the terms of this Agreement, that are necessary
or appropriate to maintain equality among the Capital Accounts of the Members
and the amount of capital reflected on the Company’s balance sheet, as computed
for book purposes, in accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv)(q), and (ii) make any appropriate modifications,
notwithstanding the terms of this Agreement, in the event unanticipated events
might otherwise cause this Agreement not to comply with Treasury Regulations
Section 1.704-1(b).

 

(b)                                 For purposes of computing the amount of any
item of income, gain, loss or deduction, which is to be allocated pursuant to
ARTICLE V and is to be reflected in the Members’ Capital Accounts, the
determination, recognition and classification of any such item shall be the same
as its determination, recognition and classification for federal income tax
purposes (including, without limitation, any method of depreciation, cost
recovery or amortization used for that purpose); provided, that:

 

(i)                                     Solely for purposes of this Section 3.3,
the Company shall be treated as owning directly its proportionate share (as
determined by the Managing Member) of all property owned by any partnership,
limited liability company, unincorporated business or other entity or
arrangement that is classified as a partnership or disregarded entity for
federal income tax purposes, of which the Company is, directly or indirectly, a
partner (in the case of a partnership) or owner (in the case of a disregarded
entity).

 

(ii)                                  Except as otherwise provided in Treasury
Regulations Section 1.704-1(b)(2)(iv)(m), the computation of all items of
income, gain, loss and deduction shall be made without regard to any election
under Section 754 of the Code which may be made by the Company and, as to those
items described in Section 705(a)(1) (B) or 705(a)(2)(B) of the Code, without
regard to the fact that such items are not includable in gross income or are
neither currently deductible nor capitalized for federal income tax purposes. 
To the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Section 734(b) or 743(b) of the Code is required, pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(m), to be taken into account in
determining Capital Accounts, the amount of such adjustment in the Capital
Accounts shall be treated as an item of gain or loss.

 

(iii)                               Any income, gain or loss attributable to the
taxable disposition of any Company property shall be determined as if the
adjusted basis of such property as of such date of disposition were equal in
amount to the Company’s Carrying Value with respect to such property as of such
date.

 

16

--------------------------------------------------------------------------------


 

(iv)                              In accordance with the requirements of
Section 704(b) of the Code, any deductions for depreciation, cost recovery or
amortization attributable to any Contributed Property shall be determined in the
manner described in Treasury Regulations Section 1.704-1(b)(2)(iv)(g)(3) as if
the adjusted basis of such property on the date it was acquired by the Company
were equal to the Agreed Value of such property.  Upon an adjustment pursuant to
Section 3.3(c) to the Carrying Value of any Adjusted Property that is subject to
depreciation, cost recovery or amortization, any further deductions for such
depreciation, cost recovery or amortization attributable to such property shall
be determined in the manner described in Treasury Regulations Sections
1.704-1(b)(2)(iv)(g)(3) and 1.704-3(a)(6)(i) as if the adjusted basis of such
property were equal to the Carrying Value of such property immediately following
such adjustment; provided, however, that, if the asset has a zero adjusted basis
for federal income tax purposes, depreciation, cost recovery or amortization
deductions shall be determined using any method that the Managing Member may
adopt.

 

(c)                                  If a Member transfers an interest in the
Company to a new or existing Member, the transferee Member shall succeed to that
portion of the transferor’s Capital Account that is attributable to the
transferred interest.  Any reference in this Agreement to a Capital Contribution
of, or Distribution to, a Member that has succeeded any other Member shall
include any Capital Contributions or Distributions previously made by or to the
former Member on account of the interest of such former Member transferred to
such successor Member.  In addition, the following shall apply:

 

(i)                                     In accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv)(f), on an issuance of additional Units for cash or
Contributed Property, the Capital Account of all Members and the Carrying Value
of each Company property immediately prior to such issuance shall be adjusted
upward or downward to reflect any Unrealized Gain or Unrealized Loss
attributable to such Company property, as if such Unrealized Gain or Unrealized
Loss had been recognized on an actual sale of each such property immediately
prior to such issuance and had been allocated to the Members at such time
pursuant to Section 5.1 in the same manner as a corresponding item of gain or
loss actually recognized during such period would have been allocated.  In
determining such Unrealized Gain or Unrealized Loss, the aggregate cash amount
and Fair Market Value of all Company assets (including, without limitation, cash
or cash equivalents) immediately prior to the issuance of additional Units shall
be determined by the Managing Member using such method of valuation as it may
adopt; provided, however, that the Managing Member, in arriving at such
valuation, must take fully into account the Fair Market Value of the Units of
all Members at such time.  The Managing Member shall allocate such aggregate
value among the assets of the Company (in such manner as it determines) to
arrive at a Fair Market Value for individual properties.

 

(ii)                                  In accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv)(f), immediately prior to any actual or deemed
distribution to a Member of any Company property (other than a distribution of
cash that is not in

 

17

--------------------------------------------------------------------------------


 

redemption or retirement of a Unit), the Capital Accounts of all Members and the
Carrying Value of all Company property shall be adjusted upward or downward to
reflect any Unrealized Gain or Unrealized Loss attributable to such Company
property, as if such Unrealized Gain or Unrealized Loss had been recognized in a
sale of such property immediately prior to such distribution for an amount equal
to its Fair Market Value, and had been allocated to the Members, at such time,
pursuant to Section 5.1 in the same manner as a corresponding item of gain or
loss actually recognized during such period would have been allocated.  In
determining such Unrealized Gain or Unrealized Loss, the aggregate cash amount
and Fair Market Value of all Company assets (including, without limitation, cash
or cash equivalents) immediately prior to a distribution shall (A) in the case
of an actual distribution that is not made pursuant to ARTICLE VII or in the
case of a deemed distribution, be determined and allocated in the same manner as
that provided in Section 3.3(c) or (B) in the case of a liquidating distribution
pursuant to ARTICLE VII, be determined and allocated by the Person winding up
the Company pursuant to Section 7.2(c) using such method of valuation as it may
adopt.

 

(iii)                               The Managing Member may make the adjustments
described in this Section 3.4(d) in the manner set forth herein if the Managing
Member determines that such adjustments are necessary or useful to effectuate
the intended economic arrangement among the Members, including Members who
received Units in connection with the performance of services to or for the
benefit of the Company.

 

(d)                                 Notwithstanding anything expressed or
implied to the contrary in this Agreement, in the event the Managing Member
shall determine, in its sole and absolute discretion, that it is prudent to
modify the manner in which the Capital Accounts, or any debits or credits
thereto, are computed in order to effectuate the intended economic sharing
arrangement of the Members, the Managing Member may make such modification,
notwithstanding any other provision hereof, without the consent of any other
Person.

 

Section 3.4.                                 No Withdrawal.  No Person shall be
entitled to withdraw any part of such Person’s Capital Contributions or Capital
Account or to receive any distribution from the Company, except as expressly
provided herein.

 

Section 3.5.                                 Loans From Members.  Loans by
Members to the Company shall not be considered Capital Contributions.  If any
Member shall loan funds to the Company, then the making of such loans shall not
result in any increase in the Capital Account balance of such Member.  The
amount of any such loans shall be a debt of the Company to such Member and shall
be payable or collectible in accordance with the terms and conditions upon which
such loans are made.

 

Section 3.6.                                 No Right of Partition.  To the
fullest extent permitted by law, no Member shall have the right to seek or
obtain partition by court decree or operation of law of any property of the
Company or any of its Subsidiaries or the right to own or use particular or
individual assets of the Company or any of its Subsidiaries, or, except as
expressly contemplated by this

 

18

--------------------------------------------------------------------------------


 

Agreement, be entitled to distributions of specific assets of the Company or any
of its Subsidiaries.

 

Section 3.7.                                 Non-Certification of Units; Legend;
Units are Securities.

 

(a)                                 Units shall be issued in non-certificated
form; provided that the Managing Member may cause the Company to issue
certificates to a Member representing the Units held by such Member.

 

(b)                                 If the Managing Member determines that the
Company shall issue certificates representing Units to any Member, the following
provisions of this Section 3.8 shall apply:

 

(i)                                     The Company shall issue one or more
certificates in the name of such Person in such form as it may approve, subject
to Section 3.8(b)(ii) (a “Membership Interest Certificate”), which shall
evidence the ownership of the Units represented thereby.  Each such Membership
Interest Certificate shall be denominated in terms of the number of Units
evidenced by such Membership Interest Certificate and shall be signed by the
Managing Member or an Officer on behalf of the Company.

 

(ii)                                  Each Membership Interest Certificate shall
bear a legend substantially in the following form:

 

THIS CERTIFICATE EVIDENCES A CLASS            UNIT REPRESENTING AN INTEREST IN
NRG YIELD LLC AND SHALL CONSTITUTE A “SECURITY” WITHIN THE MEANING OF, AND SHALL
BE GOVERNED BY, (I) ARTICLE 8 OF THE UNIFORM COMMERCIAL CODE (INCLUDING
SECTION 8-102(A)(15) THEREOF) AS IN EFFECT FROM TIME TO TIME IN THE STATE OF
DELAWARE, AND (II) THE CORRESPONDING PROVISIONS OF THE UNIFORM COMMERCIAL CODE
OF ANY OTHER APPLICABLE JURISDICTION THAT NOW OR HEREAFTER SUBSTANTIALLY
INCLUDES THE 1994 REVISIONS TO ARTICLE 8 THEREOF AS ADOPTED BY THE AMERICAN LAW
INSTITUTE AND THE NATIONAL CONFERENCE OF COMMISSIONERS ON UNIFORM STATE LAWS AND
APPROVED BY THE AMERICAN BAR ASSOCIATION ON FEBRUARY 14, 1995.

 

THE INTERESTS IN NRG YIELD LLC REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO
RESTRICTIONS ON TRANSFER SET FORTH IN THE THIRD AMENDED AND RESTATED LIMITED
LIABILITY COMPANY AGREEMENT OF NRG YIELD LLC, DATED AS OF MAY 14, 2015, BY AND
AMONG EACH OF THE MEMBERS FROM TIME TO TIME PARTY THERETO, AS THE SAME MAY BE
AMENDED FROM TIME TO TIME.

 

(iii)                               Each Unit shall constitute a “security”
within the meaning of, and shall be governed by, (i) Article 8 of the Uniform
Commercial Code (including

 

19

--------------------------------------------------------------------------------


 

Section 8-102(a)(15) thereof) as in effect from time to time in the State of
Delaware, and (ii) the corresponding provisions of the Uniform Commercial Code
of any other applicable jurisdiction that now or hereafter substantially
includes the 1994 revisions to Article 8 thereof as adopted by the American Law
Institute and the National Conference of Commissioners on Uniform State Laws and
approved by the American Bar Association on February 14, 1995.

 

(iv)                              The Company shall issue a new Membership
Interest Certificate in place of any Membership Interest Certificate previously
issued if the holder of the Units represented by such Membership Interest
Certificate, as reflected on the books and records of the Company:

 

(A)                               makes proof by affidavit, in form and
substance satisfactory to the Company, that such previously issued Membership
Interest Certificate has been lost, stolen or destroyed;

 

(B)                               requests the issuance of a new Membership
Interest Certificate before the Company has notice that such previously issued
Membership Interest Certificate has been acquired by a purchaser for value in
good faith and without notice of an adverse claim;

 

(C)                               if requested by the Company, delivers to the
Company such security, in form and substance satisfactory to the Company, as the
Managing Member may direct, to indemnify the Company against any claim that may
be made on account of the alleged loss, destruction or theft of the previously
issued Membership Interest Certificate; and

 

(D)                               satisfies any other reasonable requirements
imposed by the Company.

 

(v)                                 Upon a Member’s Transfer in accordance with
the provisions of this Agreement of any or all Units represented by a Membership
Interest Certificate, the Transferee of such Units shall deliver such Membership
Interest Certificate, duly endorsed for Transfer by the Transferee, to the
Company for cancellation, and the Company shall thereupon issue a new Membership
Interest Certificate to such Transferee for the number of Units being
Transferred and, if applicable, cause to be issued to such Transferring Member a
new Membership Interest Certificate for the number of Units that were
represented by the canceled Membership Interest Certificate and that are not
being Transferred.

 

Section 3.8.                                 Outside Activities of the Members. 
Any Member or any of their respective Affiliates shall be entitled to have
business interests and engage in business activities in addition to those
relating to the Company, including business interests and activities in direct
competition with the Company or any of its Subsidiaries or any Person in which
the Company or any of its Subsidiaries has an ownership interest.  Neither the
Company nor any of the other Members shall have any rights by virtue of this
Agreement in any business ventures of any other Member.

 

20

--------------------------------------------------------------------------------


 

ARTICLE IV
DISTRIBUTIONS

 

Section 4.1.                                 Determination of Distributions. 
Distributions shall be made to the Members pro rata in accordance with their
Percentage Interests when and in such amounts as determined by the Managing
Member, in accordance with the terms of this Agreement; provided, however that
in the event the Company issues Class A Units or securities convertible or
exchangeable for Class A Units for less than Fair Market Value, or the Company
issues Class C Units or securities convertible or exchangeable for Class C Units
for less than Fair Market Value, the amount distributed on account of Class B
Units relative to Class A Units, and the amount distributed on account of
Class C Units relative to Class D Units shall be equitably adjusted by the
Managing Member.

 

Section 4.2.                                 Successors.  For purposes of
determining the amount of distributions under Section 4.1, each Member shall be
treated as having made the Capital Contributions and as having received the
distributions made to or received by its predecessors in respect of any of such
Member’s Units.

 

Section 4.3.                                 Withholding.  Notwithstanding any
other provision of this Agreement, the Managing Member is authorized to take any
action that may be required to cause the Company to comply with any withholding
requirements established under the Code or any other federal, state or local law
including pursuant to Sections 1441, 1442, 1445 and 1446 of the Code.  To the
extent that the Company is required or elects to withhold and pay over to any
taxing authority any amount resulting from the allocation or distribution of
income to any Member (including by reason of Section 1446 of the Code), the
Managing Member may treat the amount withheld as a distribution of cash pursuant
to this ARTICLE IV in the amount of such withholding from such Member.  Each
Member hereby agrees, to the maximum extent permitted by law, to indemnify and
hold harmless the Company and the other Members from and against any liability,
claim or expense (including, without limitation, any liability for taxes,
penalties, additions to tax or interest) with respect to any tax withholdings
made or required to be made on behalf of or with respect to such Member.  In the
event the Company is liquidated and a liability or claim is asserted against, or
expense borne by, the Company or any Member for tax withholdings made or
required to be made, such person shall have the right to be reimbursed from the
Member on whose behalf such tax withholding was made or required to be made.

 

Section 4.4.                                 Limitation.  Notwithstanding any
other provision of this Agreement, the Company, and the Managing Member on
behalf of the Company, shall not be required to make a distribution (a) if such
distribution to any Member or Assignee would violate the Act or other applicable
law, or (b) in any form other than cash.

 

ARTICLE V
ALLOCATIONS

 

Section 5.1.                                 Allocations for Capital Account
Purposes.

 

(a)                                 Except as otherwise provided in this
Agreement, Net Income and Net Losses (and, to the extent necessary, individual
items of income, gain or loss or deduction of the

 

21

--------------------------------------------------------------------------------


 

Company) shall be allocated in a manner such that the Capital Account of each
Member after giving effect to the special allocations set forth in
Section 5.1(b) is, as nearly as possible, equal (proportionately) to (i) the
distributions that would be made pursuant to Section 7.2 if the Company were
dissolved, its affairs wound up and its assets sold for cash equal to their
Carrying Value, all Company liabilities were satisfied (limited with respect to
each non-recourse liability to the Carrying Value of the assets securing such
liability) and the net assets of the Company were distributed to the Members
pursuant to this Agreement, minus (ii) such Member’s share of Company Minimum
Gain and Member Nonrecourse Debt Minimum Gain, computed immediately prior to the
hypothetical sale of assets.

 

(b)                                 Special Allocations.  Notwithstanding any
other provision of this Section 5.1, the following special allocations shall be
made for such taxable period:

 

(i)                                     Company Minimum Gain Chargeback. 
Notwithstanding any other provision of this Section 5.1, if there is a net
decrease in Company Minimum Gain during any Company taxable period, each Member
shall be allocated items of Company income and gain for such period (and, if
necessary, subsequent periods) in the manner and amounts determined according to
Treasury Regulations Sections 1.704-2(f) and 1.704-2(j)(2)(i), or any successor
provision.  For purposes of this Section 5.1(b), each Member’s Adjusted Capital
Account balance shall be determined, and the allocation of income and gain
required hereunder shall be effected, prior to the application of any other
allocations pursuant to this Section 5.1(b) with respect to such taxable period
(other than an allocation pursuant to Section 5.1(b)(iii) and
Section 5.1(b)(vi)).  This Section 5.1(b)(i) is intended to comply with the
Company Minimum Gain chargeback requirement in Treasury Regulations
Section 1.704-2(f) and shall be interpreted consistently therewith.

 

(ii)                                  Chargeback of Member Nonrecourse Debt
Minimum Gain.  Notwithstanding the other provisions of this Section 5.1 (other
than Section 5.1(b)(i)), except as provided in Treasury Regulations
Section 1.704-2(i)(4), if there is a net decrease in Member Nonrecourse Debt
Minimum Gain during any Company taxable period, any Member with a share of
Member Nonrecourse Debt Minimum Gain at the beginning of such taxable period
shall be allocated items of Company income and gain for such period (and, if
necessary, subsequent periods) in the manner and amounts determined according to
Treasury Regulations Sections 1.704-2(i)(4), or any successor provisions.  For
purposes of this Section 5.1(b), each Member’s Adjusted Capital Account balance
shall be determined, and the allocation of income and gain required hereunder
shall be effected, prior to the application of any other allocations pursuant to
this Section 5.1(b), other than Section 5.1(b)(i) and other than an allocation
pursuant to Section 5.1(b)(i)(v) and (b)(i)(vi), with respect to such taxable
period.  This Section 5.1(b)(ii) is intended to comply with the chargeback of
items of income and gain requirement in Treasury Regulations
Section 1.704-2(i)(4) and shall be interpreted consistently therewith.

 

22

--------------------------------------------------------------------------------


 

(iii)                               Qualified Income Offset.  In the event any
Member unexpectedly receives any adjustments, allocations or distributions
described in Treasury Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5), or (6),
items of Company income and gain shall be specially allocated to such Member in
an amount and manner sufficient to eliminate, to the extent required by the
Treasury Regulations promulgated under Section 704(b) of the Code, the deficit
balance, if any, in its Adjusted Capital Account created by such adjustments,
allocations or distributions as quickly as possible, unless such deficit balance
is otherwise eliminated pursuant to Section 5.1(b)(i) or (ii).  This
Section 5.1(b)(iii) is intended to qualify and be construed as a “qualified
income offset” within the meaning of Treasury Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

 

(iv)                              Gross Income Allocations.  In the event any
Member has a deficit balance in its Capital Account at the end of any Company
taxable period in excess of the sum of (A) the amount such Member is required to
restore pursuant to the provisions of this Agreement and (B) the amount such
Member is deemed obligated to restore pursuant to Treasury Regulations Sections
1.704-2(g) and 1.704-2(i)(5), such Member shall be specially allocated items of
Company gross income and gain in the amount of such excess as quickly as
possible; provided, that an allocation pursuant to this Section 5.1(b)(iv) shall
be made only if and to the extent that such Member would have a deficit balance
in its Capital Account as adjusted after all other allocations provided for in
this Section 5.1 have been tentatively made as if this Section 5.1(b)(iv) were
not in this Agreement.

 

(v)                                 Nonrecourse Deductions.  Nonrecourse
Deductions for any taxable period shall be allocated to the Members in
accordance with their respective Percentage Interests.  If the Managing Member
determines that the Company’s Nonrecourse Deductions should be allocated in a
different ratio to satisfy the safe harbor requirements of the Treasury
Regulations promulgated under Section 704(b) of the Code, the Managing Member is
authorized, upon notice to the other Members, to revise the prescribed ratio to
the numerically closest ratio that does satisfy such requirements.

 

(vi)                              Member Nonrecourse Deductions.  Member
Nonrecourse Deductions for any taxable period shall be allocated 100% to the
Member that bears the “Economic Risk of Loss” (as defined in the Treasury
Regulations) with respect to the Member Nonrecourse Debt to which such Member
Nonrecourse Deductions are attributable in accordance with Treasury Regulations
Section 1.704-2(i).  If more than one Member bears the Economic Risk of Loss
with respect to a Member Nonrecourse Debt, such Member Nonrecourse Deductions
attributable thereto shall be allocated between or among such Members in
accordance with the ratios in which they share such Economic Risk of Loss.

 

(vii)                           Nonrecourse Liabilities.  Nonrecourse
Liabilities of the Company described in Treasury Regulations
Section 1.752-3(a)(3) shall be allocated to the Members in accordance with their
respective Percentage Interests.

 

23

--------------------------------------------------------------------------------


 

(viii)                        Code Section 754 Adjustments.  To the extent an
adjustment to the adjusted tax basis of any Company asset pursuant to
Section 734(b) or 743(b) of the Code is required, pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(m), to be taken into account in
determining Capital Accounts, the amount of such adjustment to the Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis), and such
item of gain or loss shall be specially allocated to the Members in a manner
consistent with the manner in which their Capital Accounts are required to be
adjusted pursuant to such Section of the Treasury Regulations.

 

(ix)                              Curative Allocation.

 

(A)                               The allocations set forth in
Section 5.1(b)(i), (ii), (iii) and (viii) (the “Required Allocations”) are
intended to comply with certain requirements of the Treasury Regulations.  It is
the intent of the Members that, to the extent possible, all Required Allocations
shall be offset either with other Required Allocations or with special
allocations of other items of Company income, gain, loss or deduction pursuant
to this Section 5.1(b)(ix)(A).  Therefore, notwithstanding any other provision
of this ARTICLE V (other than the Required Allocations), the Managing Member
shall make such offsetting special allocations of Company income, gain, loss or
deduction in whatever manner it determines appropriate so that, after such
offsetting allocations are made, each Member’s Capital Account balance is, to
the extent possible, equal to the Capital Account balance such Member would have
had if the Required Allocations were not part of this Agreement and all Company
items were allocated pursuant to the economic agreement among the Members.

 

(B)                               The Managing Member shall, with respect to
each taxable period, (1) apply the provisions of Section 5.1(b)(ix)(A) in
whatever order is most likely to minimize the economic distortions that might
otherwise result from the Required Allocations, and (2) divide all allocations
pursuant to Section 5.1(b)(ix)(A) among the Members in a manner that is likely
to minimize such economic distortions.

 

(x)                                 Deficit Capital Accounts.  No Member shall
be required to pay to the Company, to any other Member or to any third party any
deficit balance which may exist from time to time in the Member’s Capital
Account.

 

Section 5.2.                                 Allocations for Tax Purposes.

 

(a)                                 The income, gains, losses and deductions of
the Company shall be allocated for federal, state and local income tax purposes
among the Members in accordance with the allocation of such income, gains,
losses and deductions among the Members for purposes of computing their Capital
Accounts; except that if any such allocation is not permitted by the Code or
other applicable law, then the Company’s subsequent income, gains, losses and

 

24

--------------------------------------------------------------------------------


 

deductions for tax purposes shall be allocated among the Members so as to
reflect as nearly as possible the allocation set forth herein in computing their
Capital Accounts.

 

(b)                                 In an attempt to eliminate Book-Tax
Disparities attributable to a Contributed Property or an Adjusted Property,
items of income, gain, loss, depreciation, amortization and cost recovery
deductions shall be allocated for federal income tax purposes among the Members
as follows:

 

(i)                                     In the case of a Contributed Property,
such items attributable thereto shall be allocated among the Members in the
manner provided under Section 704(c) of the Code that takes into account the
variation between the Agreed Value of such property and its adjusted basis at
the time of contribution.

 

(ii)                                  In the case of an Adjusted Property, such
items shall (A) first, be allocated among the Members in a manner consistent
with the principles of Section 704(c) of the Code to take into account the
Unrealized Gain or Unrealized Loss attributable to such property and the
allocations thereof pursuant to Section 3.3(c)(i) or Section 3.3(c)(ii), and
(B) second, in the event such property was originally a Contributed Property, be
allocated among the Members in a manner consistent with Section 5.2(b)(i)(A).

 

(iii)                               In order to eliminate Book-Tax Disparities,
the Managing Member may cause the Company to use any method described in
Treasury Regulations Section 1.704-3.

 

(c)                                  For purposes of determining the items of
Company income, gain, loss, deduction, or credit allocable to any Member with
respect to any period, such items shall be determined on a daily, monthly, or
other basis, as determined by the Managing Member using any permissible method
under Code Section 706 and the Treasury Regulations promulgated thereunder.

 

(d)                                 Tax credits, tax credit recapture and any
items related thereto shall be allocated to the Members according to their
interests in such items as reasonably determined by the Managing Member taking
into account the principles of Treasury Regulations Sections
1.704-1(b)(4)(ii) and 1.704-1T(b)(4)(xi).

 

(e)                                  Allocations pursuant to this Section 5.2
are solely for the purposes of federal, state and local taxes and shall not
affect, or in any way be taken into account in computing, any Member’s Capital
Account or share of Income, Loss, distributions or other Company items pursuant
to any provision of this Agreement.

 

(f)                                   For the proper administration of the
Company, the Managing Member shall (i) adopt such conventions as it deems
appropriate in determining the amount of depreciation, amortization and cost
recovery deductions; (ii) make special allocations for federal income tax
purposes of income (including, without limitation, gross income) or deductions;
(iii) without the consent of any other Person being required, amend the
provisions of this Agreement as appropriate to reflect the proposal or
promulgation of Treasury Regulations under Section 704(b) or Section 704(c) of
the Code; and (iv) adopt and employ such methods for (A) the

 

25

--------------------------------------------------------------------------------


 

maintenance of capital accounts for book and tax purposes, (B) the determination
and allocation of adjustments under Sections 734 and 743 of the Code, (C) the
determination and allocation of taxable income, tax loss and items thereof under
this Agreement and pursuant to the Code, (D) the determination of the identities
and tax classification of Members, (E) the provision of tax information and
reports to the Members, (F) the adoption of reasonable conventions and methods
for the valuation of assets and the determination of tax basis, (G) the
allocation of asset values and tax basis, (H) the adoption and maintenance of
accounting methods, (I) the recognition of the transfer of Units and (J) tax
compliance and other tax-related requirements, including without limitation, the
use of computer software, in each case, as it determines in its sole discretion
are necessary and appropriate to execute the provisions of this Agreement and to
comply with federal, state and local tax law.  The Managing Member may adopt
such conventions and make such allocations as provided in this
Section 5.2(f) without the consent of a Member only if such conventions or
allocations would not have a material adverse effect on such affected Member,
and if such allocations are consistent with the principles of Section 704 of the
Code.

 

Section 5.3.                                 Members’ Tax Reporting.  The
Members acknowledge and are aware of the income tax consequences of the
allocations made pursuant to this ARTICLE V and, except as may otherwise be
required by applicable law or regulatory requirements, hereby agree to be bound
by the provisions of this ARTICLE V in reporting their shares of Company income,
gain, loss, deduction and credit for federal, state and local income tax
purposes.

 

Section 5.4.                                 Certain Costs and Expenses.  The
Company shall (i) pay, or cause to be paid, all costs, fees, operating expenses
and other expenses of the Company (including the costs, fees and expenses of
attorneys, accountants or other professionals and the compensation of all
personnel providing services to the Company) incurred in pursuing and
conducting, or otherwise related to, the activities of the Company, and
(ii) reimburse the Managing Member for any costs, fees or expenses incurred by
it in connection with serving as the Managing Member.  To the extent that the
Managing Member determines in its sole discretion that such expenses are related
to the business and affairs of the Managing Member that are conducted through
the Company and/or its subsidiaries (including expenses that relate to the
business and affairs of the Company and/or its subsidiaries and that also relate
to other activities of the Managing Member), the Managing Member may cause the
Company to pay or bear all expenses of the Managing Member, including, without
suggesting any limitation of any kind, costs of securities offerings not borne
directly by Members, board of directors compensation and meeting costs, cost of
periodic reports to its stockholders, litigation costs and damages arising from
litigation, accounting and legal costs and franchise taxes, provided that the
Company shall not pay or bear any income tax obligations of the Managing Member.

 

ARTICLE VI
MANAGEMENT

 

Section 6.1.                                 Managing Member; Delegation of
Authority and Duties.

 

(a)                                 Authority of Managing Member.  The business,
property and affairs of the Company shall be managed under the sole, absolute
and exclusive direction of the Managing Member, which may from time to time
delegate authority to Officers or to others to act on behalf of the Company. 
Without limiting the foregoing provisions of this Section 6.1(a), the Managing

 

26

--------------------------------------------------------------------------------


 

Member shall have the sole power to manage or cause the management of the
Company, including the power and authority to effectuate the sale, lease,
transfer, exchange or other disposition of any, all or substantially all of the
assets of the Company (including, but not limited to, the exercise or grant of
any conversion, option, privilege or subscription right or any other right
available in connection with any assets at any time held by the Company) or the
merger, consolidation, reorganization or other combination of the Company with
or into another entity.  Yield is the initial Managing Member of the Company.

 

(b)                                 Other Members.  No Member who is not also a
Managing Member, in his or her or its capacity as such, shall participate in or
have any control over the business of the Company.  Except as expressly provided
herein, the Units, other Equity Securities in the Company, or the fact of a
Member’s admission as a member of the Company do not confer any rights upon the
Members to participate in the management of the affairs of the Company.  Except
as expressly provided herein, no Member who is not also a Managing Member shall
have any right to vote on any matter involving the Company, including with
respect to any merger, consolidation, combination or conversion of the Company,
or any other matter that a Member might otherwise have the ability to vote or
consent with respect to under the Act, at law, in equity or otherwise.  The
conduct, control and management of the Company shall be vested exclusively in
the Managing Member.  In all matters relating to or arising out of the conduct
of the operation of the Company, the decision of the Managing Member shall be
the decision of the Company.  Except as required by law or expressly provided in
Section 6.1(c) or by separate agreement with the Company, no Member who is not
also a Managing Member (and acting in such capacity) shall take any part in the
management or control of the operation or business of the Company in its
capacity as a Member, nor shall any Member who is not also a Managing Member
(and acting in such capacity) have any right, authority or power to act for or
on behalf of or bind the Company in his or her or its capacity as a Member in
any respect or assume any obligation or responsibility of the Company or of any
other Member.

 

(c)                                  Delegation by Managing Member.  The Company
may employ one or more Members from time to time, and such Members, in their
capacity as employees or agents of the Company (and not, for clarity, in their
capacity as Members of the Company), may take part in the control and management
of the business of the Company to the extent such authority and power to act for
or on behalf of the Company has been delegated to them by the Managing Member. 
To the fullest extent permitted by law, the Managing Member shall have the power
and authority to delegate to one or more other Persons the Managing Member’s
rights and powers to manage and control the business and affairs of the Company,
including to delegate to agents and employees of a Member or the Company
(including Officers), and to delegate by a management agreement or another
agreement with, or otherwise to, other Persons.  The Managing Member may
authorize any Person (including any Member or Officer) to enter into and perform
any document on behalf of the Company.

 

Section 6.2.                                 Officers.

 

(a)                                 Designation and Appointment.  The Managing
Member may, from time to time, employ and retain Persons as may be necessary or
appropriate for the conduct of the Company’s business, including employees,
agents and other Persons (any of whom may be a Member) who may be designated as
Officers of the Company, with such titles as and to the

 

27

--------------------------------------------------------------------------------


 

extent authorized by the Managing Member.  Any number of offices may be held by
the same Person.  In its discretion, the Managing Member may choose not to fill
any office for any period as it may deem advisable.  Officers need not be
residents of the State of Delaware or Members.  Any Officers so designated shall
have such authority and perform such duties as the Managing Member may from time
to time delegate to them.  The Managing Member may assign titles to particular
Officers.  Each Officer shall hold office until his successor shall be duly
designated and shall qualify or until his death or until he shall resign or
shall have been removed in the manner hereinafter provided.  The salaries or
other compensation, if any, of the Officers of the Company shall be fixed from
time to time by the Managing Member.  Designation of an Officer shall not of
itself create any employment or, except as provided in Section 6.4, contractual
rights.

 

(b)                                 Resignation and Removal.  Any Officer may
resign as such at any time.  Such resignation shall be made in writing and shall
take effect at the time specified therein, or if no time is specified, at the
time of its receipt by the Managing Member.  The acceptance of a resignation
shall not be necessary to make it effective, unless expressly so provided in the
resignation.  All employees, agents and Officers shall be subject to the
supervision and direction of the Managing Member and may be removed, with or
without cause, from such office by the Managing Member and the authority, duties
or responsibilities of any employee, agent or Officer of the Company may be
suspended by or altered the Managing Member from time to time, in each case in
the sole discretion of the Managing Member.

 

(c)                                  Officers as Agents.  The Officers, to the
extent of their powers, authority and duties set forth in this Agreement or an
Employment Agreement or otherwise vested in them by the Managing Member, are
agents of the Company for the purposes of the Company’s business and the actions
of the Officers taken in accordance with such powers shall bind the Company.

 

Section 6.3.                                 Liability of Members.

 

(a)                                 No Personal Liability.  Except as otherwise
required by applicable law and as expressly set forth in this Agreement, no
Member shall have any personal liability whatsoever in such Person’s capacity as
a Member, whether to the Company, to any of the other Members, to the creditors
of the Company or to any other third party, for the debts, liabilities,
commitments or any other obligations of the Company or for any losses of the
Company.  Except as otherwise required by the Act, each Member shall be liable
only to make such Member’s Capital Contribution to the Company, if applicable,
and the other payments provided for expressly herein.

 

(b)                                 Return of Distributions.  In accordance with
the Act and the laws of the State of Delaware, a Member may, under certain
circumstances, be required to return amounts previously distributed to such
Member.  It is the intent of the Members that no distribution to any Member
pursuant to ARTICLE IV shall be deemed a return of money or other property paid
or distributed in violation of the Act.  The payment of any such money or
distribution of any such property to a Member shall be deemed to be a compromise
within the meaning of Section 18-502(b) of the Act, and, to the fullest extent
permitted by law, any Member receiving any such money or property shall not be
required to return any such money or property to the Company or any other
Person.  However, if any court of competent jurisdiction holds that,
notwithstanding

 

28

--------------------------------------------------------------------------------


 

the provisions of this Agreement, any Member is obligated to make any such
payment, such obligation shall be the obligation of such Member and not of any
other Member.

 

(c)                                  No Duties.  Notwithstanding any other
provision of this Agreement or any duty otherwise existing at law, in equity or
otherwise, the parties hereby agree that the Members (including without
limitation, the Managing Member), shall, to the maximum extent permitted by law,
including Section 18-1101(c) of the Act, owe no duties (including fiduciary
duties) to the Company, the other Members or any other Person who is a party to
or otherwise bound by this Agreement; provided, however, that nothing contained
in this Section 6.3(c) shall eliminate the implied contractual covenant of good
faith and fair dealing.  To the extent that, at law or in equity, any Member
(including without limitation, the Managing Member) has duties (including
fiduciary duties) and liabilities relating thereto to the Company, to another
Member or to another Person who is a party to or otherwise bound by this
Agreement, the Members (including without limitation, the Managing Member)
acting under this Agreement will not be liable to the Company, to any such other
Member or to any such other Person who is a party to or otherwise bound by this
Agreement, for their good faith reliance on the provisions of this Agreement. 
The provisions of this Agreement, to the extent that they restrict or eliminate
the duties and liabilities relating thereto of any Member (including without
limitation, the Managing Member) otherwise existing at law, in equity or
otherwise, are agreed by the parties hereto to replace to that extent such other
duties and liabilities of the Members (including without limitation, the
Managing Member) relating thereto.  The Managing Member may consult with legal
counsel, accountants and financial or other advisors and any act or omission
suffered or taken by the Managing Member on behalf of the Company or in
furtherance of the interests of the Company in good faith in reliance upon and
in accordance with the advice of such counsel, accountants or financial or other
advisors will be full justification for any such act or omission, and the
Managing Member will be fully protected in so acting or omitting to act so long
as such counsel or accountants or financial or other advisors were selected with
reasonable care.  Notwithstanding any other provision of this Agreement or
otherwise applicable provision of law or equity, whenever in this Agreement the
Managing Member is permitted or required to make a decision (i) in its “sole
discretion” or “discretion” or under a grant of similar authority or latitude,
the Managing Member shall be entitled to consider only such interests and
factors as it desires, including its own interests, and shall, to the fullest
extent permitted by applicable law, have no duty or obligation to give any
consideration to any interest of or factors affecting the Company or the other
Members, or (ii) in its “good faith” or under another expressed standard, the
Managing Member shall act under such express standard and shall not be subject
to any other or different standards.

 

Section 6.4.                                 Indemnification by the Company.

 

(a)                                 To the fullest extent permitted by
applicable law (as the same exists or may hereafter be amended (but, in the case
of any such amendment, only to the extent that such amendment permits the
Company to provide broader indemnification rights than such law permitted the
Company to provide prior to such amendment)) but subject to the limitations
expressly provided in this Agreement, all Indemnitees shall be indemnified and
held harmless by the Company from and against any and all losses, claims,
damages, liabilities, joint or several, expenses (including legal fees and
expenses), judgments, fines, penalties (including excise and similar taxes and
punitive damages), interest, settlements or other amounts arising from any and

 

29

--------------------------------------------------------------------------------


 

all claims, demands, actions, suits or proceedings, whether civil, criminal,
administrative or investigative, in which any Indemnitee may be involved, or is
threatened to be involved, as a party or otherwise, by reason of its acting in
the capacity that gave rise to its status as an Indemnitee (a “Proceeding”);
provided, that the Indemnitee shall not be indemnified and held harmless if
there has been a final and non-appealable judgment entered by a court of
competent jurisdiction determining that, in respect of the matter for which the
Indemnitee is seeking indemnification pursuant to this Section 6.4, the
Indemnitee acted in bad faith or engaged in fraud, willful misconduct or, in the
case of a criminal matter, acted with knowledge that the Indemnitee’s conduct
was unlawful.  Any indemnification pursuant to this Section 6.4 shall be made
only out of the assets of the Company, it being agreed that the Managing Member
shall not be personally liable for such indemnification and shall have no
obligation to contribute or loan any monies or property to the Company to enable
it to effectuate such indemnification.

 

(b)                                 To the fullest extent permitted by law,
expenses (including legal fees and expenses) incurred by an Indemnitee who is
indemnified pursuant to Section 6.4(a) in defending any Proceeding shall, from
time to time, be advanced by the Company prior to a determination that the
Indemnitee is not entitled to be indemnified upon receipt by the Company of any
undertaking by or on behalf of the Indemnitee to repay such amount if it shall
be determined that the Indemnitee is not entitled to be indemnified as
authorized in this Section 6.4.

 

(c)                                  The rights provided by this Section 6.4
shall be deemed contract rights and shall be in addition to any other rights to
which an Indemnitee may be entitled under any agreement, pursuant to any vote of
the holders of the Membership Interests, as a matter of law or otherwise, both
as to actions in the Indemnitee’s capacity as an Indemnitee and as to actions in
any other capacity and shall continue as to an Indemnitee who has ceased to
serve in such capacity and shall inure to the benefit of the heirs, successors,
assigns and administrators of the Indemnitee.

 

(d)                                 The Company may purchase and maintain
insurance on behalf of the Company and its Subsidiaries and such other Persons
as the Managing Member shall determine, against any liability that may be
asserted against, or expense that may be incurred by, such Person in connection
with the Company’s activities or such Person’s activities on behalf of the
Company, regardless of whether the Company would have the power to indemnify
such Person against such liability under the provisions of this Agreement.

 

(e)                                  For purposes of this Section 6.4, the
Company shall be deemed to have requested an Indemnitee to serve as fiduciary of
an employee benefit plan whenever the performance by it of its duties to the
Company also imposes duties on, or otherwise involves services by, it to the
plan or participants or beneficiaries of the plan; excise taxes assessed on an
Indemnitee with respect to an employee benefit plan pursuant to applicable law
shall constitute “fines” within the meaning of Section 6.4(a); and action taken
or omitted by it with respect to any employee benefit plan in the performance of
its duties for a purpose reasonably believed by it to be in the best interest of
the participants and beneficiaries of the plan shall be deemed to be for a
purpose that is in the best interests of the Company.

 

(f)                                   In no event may an Indemnitee subject the
Members to personal liability by reason of the indemnification provisions set
forth in this Agreement.

 

30

--------------------------------------------------------------------------------


 

(g)                                  An Indemnitee shall not be denied
indemnification in whole or in part under this Section 6.4 because the
Indemnitee had an interest in the transaction with respect to which the
indemnification applies if the transaction was otherwise permitted by the terms
of this Agreement.

 

(h)                                 The provisions of this Section 6.4 are for
the benefit of the Indemnitees, their heirs, successors, assigns and
administrators and shall not be deemed to create any rights for the benefit of
any other Persons.

 

(i)                                     No amendment, modification or repeal of
this Section 6.4 or any provision hereof shall in any manner terminate, reduce
or impair the right of any past, present or future Indemnitee to be indemnified
by the Company, nor the obligations of the Company to indemnify any such
Indemnitee under and in accordance with the provisions of this Section 6.4 as in
effect immediately prior to such amendment, modification or repeal with respect
to claims arising from or relating to matters occurring, in whole or in part,
prior to such amendment, modification or repeal, regardless of when such claims
may arise or be asserted.  It is expressly acknowledged that the indemnification
provided in this Section 6.4 could involve indemnification for negligence or
under theories of strict liability.  Notwithstanding the foregoing, no
Indemnitee shall be entitled to any indemnity or advancement of expenses in
connection with any Proceeding brought (i) by such Indemnified Person against
the Company (other than to enforce the rights of such Indemnitee pursuant to
this Section 6.4), any Member or any Officer, or (ii) by or in the right of the
Company, without the prior written consent of the Managing Member.

 

Section 6.5.                                 Liability of Indemnitees.

 

(a)                                 Notwithstanding anything to the contrary set
forth in this Agreement, no Indemnitee shall be liable for monetary damages to
the Company, the Members or any other Persons who have acquired interests in the
Company, for losses sustained or liabilities incurred as a result of any act or
omission of an Indemnitee unless there has been a final and nonappealable
judgment entered by a court of competent jurisdiction determining that, in
respect of the matter in question, the Indemnitee acted in bad faith or engaged
in fraud, willful misconduct or, in the case of a criminal matter, acted with
knowledge that the Indemnitee’s conduct was criminal.

 

(b)                                 The Managing Member may exercise any of the
powers granted to it by this Agreement and perform any of the duties imposed
upon it hereunder either directly or by or through its agents, and the Managing
Member shall not be responsible for any misconduct or negligence on the part of
any such agent appointed by the Managing Member in good faith.

 

(c)                                  To the extent that, at law or in equity, an
Indemnitee has duties (including fiduciary duties) and liabilities relating
thereto to the Company or to the Members, the Managing Member and any other
Indemnitee acting in connection with the Company’s business or affairs shall not
be liable to the Company or to any Member for its good faith reliance on the
provisions of this Agreement.

 

(d)                                 Any amendment, modification or repeal of
this Section 6.5 or any provision hereof shall be prospective only and shall not
in any way affect the limitations on the

 

31

--------------------------------------------------------------------------------


 

liability of the Indemnitees under this Section 6.5 as in effect immediately
prior to such amendment, modification or repeal with respect to claims arising
from or relating to matters occurring, in whole or in part, prior to such
amendment, modification or repeal, regardless of when such claims may arise or
be asserted.

 

Section 6.6.                                 Investment Representations of
Members.  Each Member hereby represents, warrants and acknowledges to the
Company that:  (a) such Member has such knowledge and experience in financial
and business matters and is capable of evaluating the merits and risks of an
investment in the Company and is making an informed investment decision with
respect thereto; (b) such Member is acquiring interests in the Company for
investment only and not with a view to, or for resale in connection with, any
distribution to the public or public offering thereof; and (c) the execution,
delivery and performance of this Agreement have been duly authorized by such
Member.

 

ARTICLE VII
WITHDRAWAL; DISSOLUTION; TRANSFER OF MEMBERSHIP INTERESTS; ADMISSION OF NEW
MEMBERS

 

Section 7.1.                                 Member Withdrawal.  No Member shall
have the power or right to withdraw or otherwise resign or be expelled from the
Company prior to the dissolution and winding up of the Company except pursuant
to a Transfer permitted under this Agreement.

 

Section 7.2.                                 Dissolution.

 

(a)                                 Events.  The Company shall be dissolved and
its affairs shall be wound up on the first to occur of (i) the determination of
the Managing Member, (ii) the entry of a decree of judicial dissolution of the
Company under Section 18-802 of the Act or (iii) the termination of the legal
existence of the last remaining Member or the occurrence of any other event
which terminates the continued membership of the last remaining Member in the
Company unless the Company is continued without dissolution in a manner
permitted by the Act.  In the event of a dissolution pursuant to clause (i) of
the immediately preceding sentence, the relative economic rights of each
Class of Units immediately prior to such dissolution shall be preserved to the
greatest extent practicable with respect to distributions made to Members
pursuant to Section 7.2 (c) below in connection with the winding up of the
Company, taking into consideration tax and other legal constraints that may
adversely affect one or more parties hereto and subject to compliance with
applicable laws and regulations, unless, with respect to any Class of Units,
holders of not less than 90% of the Units of such Class consent in writing to a
treatment other than as described above.

 

(b)                                 Actions Upon Dissolution.  When the Company
is dissolved, the business and property of the Company shall be wound up and
liquidated by the Managing Member or, in the event of the unavailability of the
Managing Member or if the Managing Member shall so determine, such Member or
other liquidating trustee as shall be named by the Managing Member.

 

(c)                                  Priority.  A reasonable time shall be
allowed for the orderly winding up of the business and affairs of the Company
and the liquidation of its assets pursuant to Section 7.2

 

32

--------------------------------------------------------------------------------


 

to minimize any losses otherwise attendant upon such winding up.  Upon
dissolution of the Company, the assets of the Company shall be applied in the
following manner and order of priority:  (i) to creditors, including Members who
are creditors, to the extent otherwise permitted by law, in satisfaction of
liabilities of the Company (including all contingent, conditional or unmatured
claims), whether by payment or the making of reasonable provision for payment
thereof; and (ii) the balance shall be distributed to the Members in accordance
with ARTICLE IV.

 

(d)                                 Cancellation of Certificate.  The Company
shall terminate when (i) all of the assets of the Company, after payment of or
due provision for all debts liabilities and obligations of the Company, shall
have been distributed to the Members in the manner provided for in this
Agreement and (ii) the Certificate shall have been canceled in the manner
required by the Act.

 

(e)                                  Return of Capital.  The liquidators of the
Company shall not be personally liable for the return of Capital Contributions
or any portion thereof to the Members (it being understood that any such return
shall be made solely from Company assets).

 

(f)                                   Hart Scott Rodino.  Notwithstanding any
other provision in this Agreement, in the event the Hart Scott Rodino Antitrust
Improvements Act of 1976, as amended (the “HSR Act”), is applicable to any
Member by reason of the fact that any assets of the Company will be distributed
to such Member in connection with the dissolution of the Company, the
distribution of any assets of the Company shall not be consummated until such
time as the applicable waiting periods (and extensions thereof) under the HSR
Act have expired or otherwise been terminated with respect to each such Member.

 

Section 7.3.                                 Transfer by Members.  No Member may
Transfer all or any portion of its Units or other interests or rights in the
Company except as provided in Section 3.2 or otherwise with the written consent
of the Managing Member in its sole discretion; provided, however, that, subject
to the provisions of Section 7.4(c) (other than the provisions of Section 7.4
(c)(v) to the extent that such provisions relate to the delivery of legal and/or
tax opinions), without the consent of the Managing Member, a Member may, at any
time, Transfer any of such Member’s Units pursuant to the Exchange Agreement. 
In addition, unless the Managing Member determines in good faith that a proposed
Transfer would violate Section 7.4(c) below, the Managing Member shall be deemed
to have consented to a Transfer (i) by a Class B Member of Class B Units then
held by such Member to a Permitted Transferee or (ii) to a Successor in
Interest; provided, that in connection with any such Transfer, the transferor
shall transfer an equivalent number of shares of Class B Common Stock to the
transferee, in accordance with the terms of the Yield Charter.  Any purported
Transfer of all or a portion of a Member’s Units or other interests in the
Company not complying with this Section 7.3 shall be void and shall not create
any obligation on the part of the Company or the other Members to recognize that
Transfer or to deal with the Person to which the Transfer purportedly was made. 
Notwithstanding anything to the contrary herein, the Class A Units shall not be
Transferable, except to a transferring Class A Member’s Successor in Interest or
pursuant to the Exchange Agreement.

 

33

--------------------------------------------------------------------------------


 

Section 7.4.                                 Admission or Substitution of New
Members.

 

(a)                                 Admission.  Without the consent of any other
Person, the Managing Member shall have the right to admit as a Substituted
Member or an Additional Member, any Person who acquires an interest in the
Company, or any part thereof, from a Member or from the Company.  Concurrently
with the admission of a Substituted Member or an Additional Member, the Managing
Member shall forthwith (i) amend the Schedule of Members to reflect the name and
address of such Substituted Member or Additional Member and to eliminate or
modify, as applicable, the name and address of the Transferring Member with
regard to the Transferred Units and (ii) cause any necessary papers to be filed
and recorded and notice to be given wherever and to the extent required showing
the substitution of a Transferee as a Substituted Member in place of the
Transferring Member, or the admission of an Additional Member, in each case, at
the expense, including payment of any professional and filing fees incurred, of
such Substituted Member or Additional Member.

 

(b)                                 Conditions and Limitations.  The admission
of any Person as a Substituted Member or an Additional Member shall be
conditioned upon such Person’s written acceptance and adoption of all the terms
and provisions of this Agreement by execution and delivery of the Adoption
Agreement in the form attached hereto as Exhibit A or such other written
instrument(s) in form and substance satisfactory to the Managing Member on
behalf of the Company.

 

(c)                                  Prohibited Transfers.  Notwithstanding any
contrary provision in this Agreement, unless each of the Members agrees
otherwise in writing, in no event may any Transfer of a Unit or other interest
in the Company be made by any Member or Assignee if:

 

(i)                                     such Transfer is made to any Person who
lacks the legal right, power or capacity to own such Unit or other interest in
the Company;

 

(ii)                                  except as otherwise provided pursuant to
the Exchange Agreement, such Transfer (which solely for purposes of this
Section 7.4(c) shall include the issuance of Units upon the exercise of an
option or warrant to acquire such Unit) would not be within (or would cause the
Company to fail to qualify for) one or more of the safe harbors described in
paragraphs (e), (f), (g), (h) or (j) of Treasury Regulations Section 1.7704-1 or
otherwise would pose a material risk that the Company could be treated as a
“publicly traded partnership” within the meaning of Section 7704 of the Code and
the regulations promulgated thereunder;

 

(iii)                               such Transfer would require the registration
of such transferred Unit or other interest in the Company or of any Class of
Unit or other interest in the Company pursuant to any applicable United States
federal or state securities laws (including, without limitation, the Securities
Act or the Exchange Act) or other non-U.S.  securities laws (including Canadian
provincial or territorial securities laws) or would constitute a non-exempt
distribution pursuant to applicable provincial or state securities laws;

 

(iv)                              such Transfer would cause any portion of the
assets of the Company to become “plan assets” of any “benefit plan investor”
within the

 

34

--------------------------------------------------------------------------------


 

meaning of regulations issued by the U.S.  Department of Labor at
Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29 of the Code of Federal
Regulations as modified by Section 3(42) of the Employee Retirement Income
Security Act of 1974, as amended from time to time; or

 

(v)                                 to the extent requested by the Managing
Member, the Company does not receive such legal and/or tax opinions and written
instruments (including, without limitation, copies of any instruments of
Transfer and such Assignee’s consent to be bound by this Agreement as an
Assignee) that are in a form satisfactory to the Managing Member, as determined
in the Managing Member’s sole discretion.

 

In addition, notwithstanding any contrary provision in this Agreement, to the
extent the Managing Member shall determine that interests in the Company do not
meet or will not meet the requirements of Treasury Regulation section
1.7704-1(h) or could cause the Company to be treated as a publicly traded
partnership within the meaning of Section 7704 of the Code, the Managing Member
may impose such restrictions on the Transfer of Units or other interests in the
Company as the Managing Member may determine to be necessary or advisable so
that the Company is not treated as a publicly traded partnership taxable as a
corporation under Section 7704 of the Code.

 

Any Transfer in violation of Section 7.3 or this Section 7.4(c) shall be null
and void ab initio and of no effect.

 

(d)                                 Effect of Transfer to Substituted Member. 
Following the Transfer of any Unit or other interest in the Company that is
permitted under Sections 7.3 and 7.4, the Transferee of such Unit or other
interest in the Company shall be treated as having made all of the Capital
Contributions in respect of, and received all of the distributions received in
respect of, such Unit or other interest in the Company, shall succeed to the
Capital Account balance associated with such Unit or other interest in the
Company, shall receive allocations and distributions under ARTICLE IV and
ARTICLE V in respect of such Unit or other interest in the Company and otherwise
shall become a Substituted Member entitled to all the rights of a Member with
respect to such Unit or other interest in the Company.

 

Section 7.5.                                 Additional Requirements. 
Notwithstanding any contrary provision in this Agreement, for the avoidance of
doubt, the Managing Member may impose such vesting requirements, forfeiture
provisions, Transfer restrictions, minimum retained ownership requirements or
other similar provisions with respect to any interests in the Company that are
outstanding as of the date of this Agreement or are created hereafter, with the
written consent of the holder of such interests in the Company.  Such
requirements, provisions and restrictions need not be uniform among holders of
interests in the Company and may be waived or released by the Managing Member in
its sole discretion with respect to all or a portion of the interests in the
Company owned by any one or more Members or Assignees at any time and from time
to time, and such actions or omissions by the Managing Member shall not
constitute the breach of this Agreement or of any duty hereunder or otherwise
existing at law, in equity or otherwise.

 

35

--------------------------------------------------------------------------------


 

Section 7.6.                                 Bankruptcy.  Notwithstanding any
other provision of this Agreement, the Bankruptcy of a Member shall not cause
such Member to cease to be a member of the Company and upon the occurrence of
such an event, the Company shall continue without dissolution.

 

Section 7.7.                                 Mandatory Exchange.  The Managing
Member may, with the consent of each of the Class B Members and Class D Members
who, together with its Affiliates and Permitted Transferees, beneficially own at
least 75% of the Class B Units and Class D Units in the aggregate, require all
Members holding Class B Units or Class D Units to exchange all such Units held
by them pursuant to the Exchange Agreement.  Any exchange of Class B Units and
Class D Units pursuant to this Section 7.8 shall be treated as a transfer of
Units governed by Section 3.2(c).

 

ARTICLE VIII
BOOKS AND RECORDS; FINANCIAL STATEMENTS AND OTHER INFORMATION; TAX MATTERS

 

Section 8.1.                                 Books and Records.  The Company
shall keep at its principal executive office (i) correct and complete books and
records of account (which, in the case of financial records, shall be kept in
accordance with GAAP), (ii) minutes of the proceedings of meetings of the
Members, (iii) a current list of the directors and officers of the Company and
its Subsidiaries and their respective residence addresses, and (iv) a record
containing the names and addresses of all Members, the total number of Units
held by each Member, and the dates when they respectively became the owners of
record thereof.  Any of the foregoing books, minutes or records may be in
written form or in any other form capable of being converted into written form
within a reasonable time.  Except as expressly set forth in this Agreement,
notwithstanding the rights set forth in Section 18-305 of the Act, no Member
shall have the right to obtain information from the Company.

 

Section 8.2.                                 Information.

 

(a)                                 The Members shall be supplied at the
Company’s expense with all other Company information reasonably necessary to
enable each Member to prepare its federal, state, and local income tax returns
on a timely basis.

 

(b)                                 All determinations, valuations and other
matters of judgment required to be made for ordinary course accounting purposes
under this Agreement shall be made by the Managing Member and shall be
conclusive and binding on all Members, their Successors in Interest and any
other Person who is a party to or otherwise bound by this Agreement, and to the
fullest extent permitted by law or as otherwise provided in this Agreement, no
such Person shall have the right to an accounting or an appraisal of the assets
of the Company or any successor thereto.

 

Section 8.3.                                 Fiscal Year.  The Fiscal Year of
the Company shall end on December 31st unless otherwise determined by the
Managing Member in its sole discretion in accordance with Section 706 of the
Code.

 

36

--------------------------------------------------------------------------------


 

Section 8.4.                                 Certain Tax Matters.

 

(a)                                 Preparation of Returns.  The Managing Member
shall cause to be prepared all federal, state and local tax returns of the
Company for each year for which such returns are required to be filed and shall
cause such returns to be timely filed.  The Managing Member shall determine the
appropriate treatment of each item of income, gain, loss, deduction and credit
of the Company and the accounting methods and conventions under the tax laws of
the United States of America, the several states and other relevant
jurisdictions as to the treatment of any such item or any other method or
procedure related to the preparation of such tax returns.  Except as
specifically provided otherwise in this Agreement, the Managing Member may cause
the Company to make or refrain from making any and all elections permitted by
such tax laws.  As promptly as practicable after the end of each Fiscal Year,
the Managing Member shall cause the Company to provide to each Member a Schedule
K-1 for such Fiscal Year.  Additionally, the Managing Member shall cause the
Company to provide on a timely basis to each Member, to the extent commercially
reasonable and available to the Company without undue cost, any information
reasonably required by the Member to prepare, or in connection with an audit of,
such Member’s income tax returns.

 

(b)                                 Consistent Treatment.  Each Member agrees
that it shall not, except as otherwise required by applicable law or regulatory
requirements, (i) treat, on its individual income tax returns, any item of
income, gain, loss, deduction or credit relating to its interest in the Company
in a manner inconsistent with the treatment of such item by the Company as
reflected on the Form K-1 or other information statement furnished by the
Company to such Member for use in preparing its income tax returns or (ii) file
any claim for refund relating to any such item based on, or which would result
in, such inconsistent treatment.

 

(c)                                  Duties of the Tax Matters Member.  In
respect of an income tax audit of any tax return of the Company, the filing of
any amended return or claim for refund in connection with any item of income,
gain, loss, deduction or credit reflected on any tax return of the Company, or
any administrative or judicial proceedings arising out of or in connection with
any such audit, amended return, claim for refund or denial of such claim,
(i) the Managing Member shall direct the Tax Matters Member to act for, and such
action shall be final and binding upon, the Company and all Members except to
the extent a Member shall properly elect to be excluded from such proceeding
pursuant to the Code, (ii) all expenses incurred by the Tax Matters Member in
connection therewith (including attorneys’, accountants’ and other experts’ fees
and disbursements) shall be expenses of, and payable by, the Company, (iii) no
Member shall have the right to (A) participate in the audit of any Company tax
return, (B) file any amended return or claim for refund in connection with any
item of income, gain, loss, deduction or credit (other than items which are not
partnership items within the meaning of Code Section 6231(a) (4) or which cease
to be partnership items under Code Section 6231(b)) reflected on any tax return
of the Company, (C) participate in any administrative or judicial proceedings
conducted by the Company or the Tax Matters Member arising out of or in
connection with any such audit, amended return, claim for refund or denial of
such claim, or (D) appeal, challenge or otherwise protest any adverse findings
in any such audit conducted by the Company or the Tax Matters Member or with
respect to any such amended return or claim for refund filed by the Company or
the Tax Matters Member or in any such administrative or judicial proceedings
conducted by the Company or the Tax Matters Member and (iv) the Tax Matters
Member shall

 

37

--------------------------------------------------------------------------------


 

keep the Members reasonably apprised of the status of any such proceeding. 
Notwithstanding the previous sentence, if a petition for a readjustment to any
partnership item included in a final partnership administrative adjustment is
filed with a District Court or the Court of Claims and the IRS has elected to
assess income tax against a Member with respect to that final partnership
administrative adjustment (rather than suspending assessments until the District
Court or Court of Claims proceedings become final), such Member shall be
permitted to file a claim for refund within such period of time as to avoid
application of any statute of limitations which would otherwise prevent the
Member from having any claim based on the final outcome of that review.

 

(d)                                 Tax Matters Member.  The Company and each
Member hereby designate the Managing Member as the “tax matters partner” for
purposes of Code Section 6231(a)(7) (the “Tax Matters Member”).

 

(e)                                  Certain Filings.  Upon the Transfer of an
interest in the Company (within the meaning of the Code), a sale of Company
assets or a liquidation of the Company, the Members shall provide the Managing
Member with information and shall make tax filings as reasonably requested by
the Managing Member and required under applicable law.

 

(f)                                   Section 754 Election.  The Managing Member
shall cause the Company to make and to maintain and keep in effect at all times,
in accordance with Sections 734, 743 and 754 of the Code and applicable Treasury
Regulations and comparable state law provisions, an election to adjust basis in
the event (i) any Class B Unit is Transferred in accordance with this Agreement
or the Exchange Agreement or (ii) any Company property is distributed to any
Member.

 

ARTICLE IX
MISCELLANEOUS

 

Section 9.1.                                 Separate Agreements; Schedules. 
Notwithstanding any other provision of this Agreement, including Section 9.4, or
of any other binding agreement between the Company and any Member, the Managing
Member may, or may cause the Company to, without the approval of any other
Member or other Person, enter into separate agreements with individual Members
with respect to any matter, which have the effect of establishing rights under,
or altering, supplementing or amending the terms of, this Agreement or any such
separate agreement.  The parties hereto agree that any terms contained in any
such separate agreement shall govern with respect to such Member(s) party
thereto notwithstanding the provisions of this Agreement.  The Managing Member
may from time to time execute and deliver to the Members schedules which set
forth information contained in the books and records of the Company and any
other matters deemed appropriate by the Managing Member.  Such schedules shall
be for information purposes only and shall not be deemed to be part of this
Agreement for any purpose whatsoever.

 

Section 9.2.                                 Governing Law; Disputes.

 

(a)                                 THIS AGREEMENT IS GOVERNED BY AND SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE, EXCLUDING ANY
CONFLICT OF LAWS RULE OR PRINCIPLE THAT MIGHT REFER

 

38

--------------------------------------------------------------------------------


 

THE GOVERNANCE OR THE CONSTRUCTION OF THIS AGREEMENT TO THE LAW OF ANOTHER
JURISDICTION.

 

(b)                                 Any dispute, controversy or claim solely
arising out of, relating to or in connection with rights or obligations of any
Member holding Units of a Class vis-à-vis a Member holding Units of another
Class shall be finally settled by arbitration.  The arbitration shall take place
in Wilmington, Delaware and be conducted in accordance with the Commercial
Arbitration Rules of the American Arbitration Association (the “AAA”) then in
effect (except as they may be modified by mutual agreement of the Member holding
Units of a Class and the affected Member holding Units of another Class.).  The
arbitration shall be conducted by three neutral, impartial and independent
arbitrators, who shall be appointed by the AAA, at least one of whom shall be a
retired judge or a senior partner at one of the nationally recognized
Delaware-based law firms.  The arbitration award shall be final and binding on
the parties.  Judgment upon the award may be entered by any court having
jurisdiction thereof or having jurisdiction over the relevant party or its
assets.  The costs of the arbitration shall be borne by the Company. 
Performance under this Agreement shall continue if reasonably possible during
any arbitration proceedings.  Notwithstanding the foregoing, the parties hereto
may bring an action or special proceeding in any court of competent jurisdiction
for the purpose of compelling a party to arbitrate and/or seeking temporary or
preliminary relief in aid of an arbitration hereunder.

 

(c)                                  Each party agrees that it shall bring any
action, suit, demand or proceeding (including counterclaims) in respect of any
claim arising out of or related to this Agreement or the transactions
contemplated hereby, exclusively in the United States District Court for the
District of Delaware or any Delaware State court, in each case, sitting in the
City of Wilmington, Delaware (the “Chosen Courts”), and solely in connection
with claims arising under this Agreement or the transactions contemplated hereby
(i) irrevocably submits to the exclusive jurisdiction of the Chosen Courts,
(ii) waives any objection to laying venue in any such action, suit, demand or
proceeding in the Chosen Courts, (iii) waives any objection that the Chosen
Courts are an inconvenient forum or do not have jurisdiction over any Party and
(iv) agrees that service of process upon such party in any such action, suit,
demand or proceeding shall be effective if notice is given in accordance with
Section 9.5.

 

(d)                                 EACH PARTY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, DEMAND OR PROCEEDING (INCLUDING
COUNTERCLAIMS) ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

Section 9.3.                                 Parties in Interest.  This
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective Successors in Interest; provided that no Person
claiming by, through or under a Member (whether as such Member’s Successor in
Interest or otherwise), as distinct from such Member itself, shall have any
rights as, or in respect to, a Member (including the right to approve or vote on
any matter or to notice thereof), and nothing in this Agreement (express or
implied) is intended to confer upon any other Person any rights or remedies of
any nature whatsoever under or by reason of this Agreement.

 

Section 9.4.                                 Amendments and Waivers.  This
Agreement may be amended, supplemented, waived or modified by the written
consent of the Managing Member in its sole

 

39

--------------------------------------------------------------------------------


 

discretion without the approval of any other Member or other Person; provided
that except as otherwise provided herein (including, without limitation, in
Section 3.2), no amendment may (i) modify the limited liability of any Member,
or increase the liabilities or obligations of any Member, in each case, without
the consent of each such affected Member; or (ii) materially and adversely
affect the rights of a holder of Class A Units or Class B Units, in their
capacity as holders of Class A Units or Class B Units, in relation to other
classes of Equity Securities of the Company, without the consent of the holders
of a majority of such classes of Units; and provided, further that so long as
the Managing Member is Yield, any such amendment, supplement or waiver must be
approved by a majority of Yield’s independent directors (as determined in
accordance with the applicable listing rules of the exchange on which Yield’s
common stock is listed as of the time of such amendment, supplement or waiver). 
Notwithstanding the foregoing, the Managing Member may, without the written
consent of any other Member or any other Person, amend, supplement, waive or
modify any provision of this Agreement and execute, swear to, acknowledge,
deliver, file and record whatever documents may be required in connection
therewith, to:  (1) reflect any amendment, supplement, waiver or modification
that the Managing Member determines to be necessary or appropriate in connection
with the creation, authorization or issuance of any Class of Units or other
Equity Securities in the Company or other Company securities in accordance with
this Agreement; (2) reflect the admission, substitution, withdrawal or removal
of Members in accordance with this Agreement; (3) reflect a change in the name
of the Company, the location of the principal place of business of the Company,
the registered agent of the Company or the registered office of the Company;
(4) reflect any amendment, supplement, waiver or modification that the Managing
Member determines in its sole discretion to be necessary or appropriate to
address changes in tax laws; (5) reflect a change in the Fiscal Year or taxable
year of the Company and any other changes that the Managing Member determines to
be necessary or appropriate as a result of a change in the Fiscal Year or
taxable year of the Company, including a change in the dates on which
distributions are to be made by the Company; or (6) cure any ambiguity, mistake,
defect or inconsistency; provided further, that the books and records of the
Company (including the Schedule of Members) shall be deemed amended from time to
time to reflect the admission of a new Member, the withdrawal or resignation of
a Member, the adjustment of the Units or other interests in the Company
resulting from any issuance, Transfer or other disposition of Units or other
interests in the Company, in each case that is made in accordance with the
provisions hereof.  If an amendment has been approved in accordance with this
Agreement, such amendment shall be adopted and effective with respect to all
Members.  Upon obtaining such approvals as may be required by this Agreement,
and without further action or execution on the part of any other Member or other
Person, any amendment to this Agreement may be implemented and reflected in a
writing executed solely by the Managing Member and the other Members shall be
deemed a party to and bound by such amendment.

 

No failure or delay by any party in exercising any right, power or privilege
hereunder (other than a failure or delay beyond a period of time specified
herein) shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.

 

The rights and remedies herein provided shall be cumulative and not exclusive of
any rights or remedies provided by law.

 

40

--------------------------------------------------------------------------------


 

Section 9.5.                                 Notices.  Whenever notice is
required or permitted by this Agreement to be given, such notice shall be in
writing and shall be given to any Member at such Member’s address or facsimile
number shown in the Company’s books and records, or, if given to the Company, at
the following address:

 

NRG Yield LLC
211 Carnegie Center
Princeton, New Jersey 08540
Attention:  General Counsel
Fax:  (609) 524-4501

 

With a copy (which shall not constitute notice to the Company) to:

 

Kirkland & Ellis LLP
300 North LaSalle
Chicago, Illinois 60654
Attention:  Gerald T.  Nowak, P.C.
Facsimile:  (312) 862-2000

 

Each proper notice shall be effective upon any of the following:  (a) personal
delivery to the recipient, (b) when sent by facsimile to the recipient (with
confirmation of receipt), (c) one Business Day after being sent to the recipient
by reputable overnight courier service (charges prepaid) or (d) three Business
Days after being deposited in the mails (first class or airmail postage
prepaid).

 

Section 9.6.                                 Counterparts.  This Agreement may
be executed simultaneously in two or more separate counterparts, any one of
which need not contain the signatures of more than one party, but each of which
shall be an original and all of which together shall constitute one and the same
agreement binding on all the parties hereto.

 

Section 9.7.                                 Power of Attorney.  Each Member
hereby irrevocably appoints the Managing Member as such Member’s true and lawful
representative and attorney in fact, each acting alone, in such Member’s name,
place and stead, (a) to make, execute, sign and file all instruments, documents
and certificates which, from time to time, may be required to set forth any
amendment to this Agreement or which may be required by this Agreement or by the
laws of the United States of America, the State of Delaware or any other state
in which the Company shall determine to do business, or any political
subdivision or agency thereof and (b) to execute, implement and continue the
valid and subsisting existence of the Company or to qualify and continue the
Company as a foreign limited liability company in all jurisdictions in which the
Company may conduct business.  Such power of attorney is coupled with an
interest and shall survive and continue in full force and effect notwithstanding
the subsequent withdrawal from the Company of any Member for any reason and
shall survive and shall not be affected by the disability, incapacity,
bankruptcy or dissolution of such Member.  No power of attorney granted in this
Agreement shall revoke any previously granted power of attorney.

 

Section 9.8.                                 Entire Agreement.  This Agreement,
the Exchange Agreement and the other documents and agreements referred to herein
or entered into concurrently herewith embody

 

41

--------------------------------------------------------------------------------


 

the entire agreement and understanding of the parties hereto in respect of the
subject matter contained herein; provided that such other agreements and
documents shall not be deemed to be a part of, a modification of or an amendment
to this Agreement.  There are no restrictions, promises, representations,
warranties, covenants or undertakings, other than those expressly set forth or
referred to herein.  This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter,
including the Original LLC Agreement.

 

Section 9.9.                                 Remedies.  Each Member shall have
all rights and remedies set forth in this Agreement and all rights and remedies
that such Person has been granted at any time under any other agreement or
contract and all of the rights that such Person has under any applicable law. 
Any Person having any rights under any provision of this Agreement or any other
agreements contemplated hereby shall be entitled to enforce such rights
specifically (without posting a bond or other security) to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights granted by applicable law.

 

Section 9.10.                          Severability.  Whenever possible, each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision or any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

 

Section 9.11.                          Creditors.  None of the provisions of
this Agreement shall be for the benefit of or enforceable by any creditors of
the Company or any of its Affiliates, and no creditor who makes a loan to the
Company or any of its Affiliates may have or acquire (except pursuant to the
terms of a separate agreement executed by the Company in favor of such creditor)
at any time as a result of making the loan any direct or indirect interest in
Company profits, losses, distributions, capital or property other than as a
secured creditor.

 

Section 9.12.                          Waiver.  No failure by any party to
insist upon the strict performance of any covenant, duty, agreement or condition
of this Agreement or to exercise any right or remedy consequent upon a breach
thereof shall constitute a waiver of any such breach or any other covenant,
duty, agreement or condition.

 

Section 9.13.                          Further Action.  The parties agree to
execute and deliver all documents, provide all information and take or refrain
from taking such actions as may be necessary or appropriate to achieve the
purposes of this Agreement.

 

Section 9.14.                          Delivery by Facsimile or Email.  This
Agreement, the agreements referred to herein, and each other agreement or
instrument entered into in connection herewith or therewith or contemplated
hereby or thereby, and any amendments hereto or thereto, to the extent signed
and delivered by means of a facsimile machine or email with scan or facsimile
attachment, shall be treated in all manner and respects as an original agreement
or instrument and shall be considered to have the same binding legal effect as
if it were the original signed version thereof delivered in person.  At the
request of any party hereto or to any such agreement or instrument, each other
party hereto or thereto shall re execute original forms thereof and deliver

 

42

--------------------------------------------------------------------------------


 

them to all other parties.  No party hereto or to any such agreement or
instrument shall raise the use of a facsimile machine or email to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of a facsimile machine or email as a
defense to the formation or enforceability of a contract, and each such party
forever waives any such defense.

 

43

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Third Amended and Restated
Limited Liability Company Agreement.

 

 

MANAGING MEMBER

 

 

 

NRG YIELD, INC.

 

 

 

 

 

By:

/s/ Kirkland Andrews

 

 

Name:

Kirkland Andrews

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

OTHER MEMBERS

 

 

 

NRG ENERGY, INC.

 

 

 

 

 

By:

/s/ G. Gary Garcia

 

 

Name:

G. Gary Garcia

 

 

Title:

Senior Vice President and Treasurer

 

[Signature Page to Third A&R Yield LLC Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Adoption Agreement

 

This Adoption Agreement is executed by the undersigned pursuant to the Third
Amended and Restated Limited Liability Company Agreement of NRG Yield LLC (the
“Company”), dated as of May 14, 2015, as amended, restated or supplemented from
time to time, a copy of which is attached hereto and is incorporated herein by
reference (the “Agreement”).  By the execution of this Adoption Agreement, the
undersigned agrees as follows:

 

1.                                      Acknowledgment.  The undersigned
acknowledges that he/she is acquiring [                    ] Class      Units of
the Company as a Class       Member, subject to the terms and conditions of the
Agreement (including the Exhibits thereto), as amended from time to time. 
Capitalized terms used herein without definition are defined in the Agreement
and are used herein with the same meanings set forth therein.

 

2.                                      Agreement.  The undersigned hereby joins
in, and agrees to be bound by, subject to, and enjoy the benefit of the
applicable rights set forth in, the Agreement (including the Exhibits thereto),
as amended from time to time, with the same force and effect as if he/she were
originally a party thereto.

 

3.                                      Notice.  Any notice required or
permitted by the Agreement shall be given to the undersigned at the address
listed below.

 

EXECUTED AND DATED on this            day of                     , 20    .

 

 

 

 

[Name]

 

 

 

Notice Address:

 

 

 

 

 

Facsimile:

 

A-1

--------------------------------------------------------------------------------